Exhibit 10.1

 

 

CONSTRUCTION LOAN AGREEMENT

 

Dated as of May 2, 2008

 

by and among

 

CORPORATE OFFICE PROPERTIES, L.P.,

as Borrower

 

CORPORATE OFFICE PROPERTIES TRUST,

as Parent,

 

KEYBANC CAPITAL MARKETS

as Arranger,

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Documentation Agent,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1.

Definitions

1

Section 1.2.

General; References to Times

17

 

 

 

Article II. Credit Facility

18

 

 

Section 2.1.

Loans

18

Section 2.2.

Rates and Payment of Interest on Loans

21

Section 2.3.

Number of Interest Periods

22

Section 2.4.

Repayment of Loans

22

Section 2.5.

Prepayments

22

Section 2.6.

Continuation

23

Section 2.7.

Conversion

23

Section 2.8.

Notes

24

Section 2.9.

Extension of Termination Date

24

Section 2.10.

Amount Limitations

25

Section 2.11.

Increase of Commitments

25

 

 

 

Article III. Payments, Fees and Other General Provisions

26

 

 

Section 3.1.

Payments

26

Section 3.2.

Pro Rata Treatment

26

Section 3.3.

Sharing of Payments, Etc.

26

Section 3.4.

Several Obligations

27

Section 3.5.

Minimum Amounts

27

Section 3.6.

Fees

27

Section 3.7.

Computations

28

Section 3.8.

Usury

28

Section 3.9.

Agreement Regarding Interest and Charges

28

Section 3.10.

Statements of Account

29

Section 3.11.

Defaulting Lenders

29

Section 3.12.

Taxes

30

 

 

 

Article IV. Yield Protection, Etc.

32

 

 

Section 4.1.

Additional Costs; Capital Adequacy

32

Section 4.2.

Suspension of LIBOR Loans

33

Section 4.3.

Illegality

33

Section 4.4.

Compensation

33

Section 4.5.

Treatment of Affected Loans

34

Section 4.6.

Change of Lending Office

35

Section 4.7.

Assumptions Concerning Funding of LIBOR Loans

35

 

 

 

Article V. Borrowing Base Properties

35

 

 

Section 5.1.

Eligibility of Properties

35

Section 5.2.

Release of Properties

39

Section 5.3.

Frequency of Calculations of Borrowing Base

39

 

i

--------------------------------------------------------------------------------


 

Article VI. Conditions Precedent

40

 

 

Section 6.1.

Conditions Precedent to Effectiveness of Agreement

40

Section 6.2.

Additional Conditions Precedent To All Loans

42

Section 6.3.

Initial Construction Requirements to Making of Loans Under a Borrowing Base
Property Sub-Facility

43

Section 6.4.

Deliveries for Subsequent Loans for Borrowing Base Properties

43

Section 6.5.

Deliveries for Final Disbursements

44

Section 6.6.

Conditions as Covenants

44

 

 

 

Article VII. Representations and Warranties

44

 

 

Section 7.1.

Representations and Warranties

44

Section 7.2.

Survival of Representations and Warranties, Etc.

49

 

 

 

Article VIII. Affirmative Covenants

49

 

 

Section 8.1.

Use of Proceeds

49

Section 8.2.

Further Assurances

50

Section 8.3.

Certain Covenants of Existing Credit Agreement

50

Section 8.4.

Foreign Assets Control

50

Section 8.5.

Construction Related Covenants

50

 

 

 

Article IX. Information

54

 

 

Section 9.1.

Compliance Certificate

54

Section 9.2.

Other Information

54

 

 

 

Article X. Default

55

 

 

Section 10.1.

Events of Default

55

Section 10.2.

Remedies Upon Event of Default

57

Section 10.3.

Remedies Upon Default

58

Section 10.4.

Allocation of Proceeds

58

Section 10.5.

Performance by Agent

59

Section 10.6.

Rights Cumulative

59

 

 

 

Article XI. The Agent

59

 

 

Section 11.1.

Authorization and Action

59

Section 11.2.

Agent’s Reliance, Etc.

60

Section 11.3.

Notice of Defaults

61

Section 11.4.

KeyBank as Lender

61

Section 11.5.

Approvals of Lenders

61

Section 11.6.

Lender Credit Decision, Etc.

62

Section 11.7.

Collateral Matters

62

Section 11.8.

Indemnification of Agent

63

Section 11.9.

Successor Agent

64

Section 11.10.

Titled Agent

65

 

 

 

Article XII. Miscellaneous

65

 

 

Section 12.1.

Notices

65

 

ii

--------------------------------------------------------------------------------


 

Section 12.2.

Expenses

66

Section 12.3.

Setoff

67

Section 12.4.

Litigation; Jurisdiction; Other Matters; Waivers

67

Section 12.5.

Successors and Assigns

68

Section 12.6.

Amendments

72

Section 12.7.

Nonliability of Agent and Lenders

73

Section 12.8.

Confidentiality

73

Section 12.9.

Indemnification

74

Section 12.10.

Termination; Survival

76

Section 12.11.

Severability of Provisions

77

Section 12.12.

GOVERNING LAW

77

Section 12.13.

Counterparts

77

Section 12.14.

Obligations With Respect to Loan Parties

77

Section 12.15.

Limitation of Liability

77

Section 12.16.

Entire Agreement

77

Section 12.17.

Construction

78

Section 12.18.

Patriot Act

78

Section 12.19.

Existing Credit Agreement Provisions

78

 

 

SCHEDULE I

Commitments

 

SCHEDULE 5.1.

Borrowing Base Properties

 

SCHEDULE 7.1.(b)

Ownership of Property Owners

 

SCHEDULE 8.5(f)

Insurance Requirements

 

 

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

 

EXHIBIT B

Form of Borrowing Base Certificate

 

EXHIBIT C

Form of Draw Request

 

EXHIBIT D

Form of Guaranty

 

EXHIBIT E

Form of Notice of Continuation

 

EXHIBIT F

Form of Notice of Conversion

 

EXHIBIT G

Form of Pledge Agreement

 

EXHIBIT H

Form of Note

 

EXHIBIT I

Form of Opinion of Counsel

 

EXHIBIT J

Form of Compliance Certificate

 

EXHIBIT K

Patriot Act and OFAC Form

 

 

iii

--------------------------------------------------------------------------------


 

THIS CONSTRUCTION LOAN AGREEMENT (this “Agreement”) dated as of May 2, 2008 by
and among CORPORATE OFFICE PROPERTIES, L.P., a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), CORPORATE OFFICE PROPERTIES
TRUST, a real estate investment trust formed under the laws of the State of
Maryland (the “Parent”), each of the financial institutions initially a
signatory hereto together with their assignees pursuant to Section 12.5.,
KEYBANC CAPITAL MARKETS, INC., as Arranger (the “Arranger”), KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent, BANK OF AMERICA, N.A., as Syndication
Agent (the “Syndication Agent”), and MANUFACTURERS AND TRADERS TRUST COMPANY, as
Documentation Agent (the “Documentation Agent”).

 

WHEREAS, the Lenders desire to make to the Borrower a construction credit
facility in an aggregate principal amount of $225,000,000 on the terms and
conditions contained herein and the other Loan Documents.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 


ARTICLE I.  DEFINITIONS


 


SECTION 1.1.           DEFINITIONS.


 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent to the Lenders from time to time.

 

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Parent; (b) directly or indirectly owning or holding five percent (5.0%) or more
of any Equity Interest in the Parent; or (c) five percent (5.0%) or more of
whose voting stock or other Equity Interest is directly or indirectly owned or
held by the Parent.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control

 

--------------------------------------------------------------------------------


 

with”) means the possession directly or indirectly of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or by contract or otherwise.  The Affiliates
of a Person shall include any officer or director of such Person.  In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower or
the Parent.

 

“Agent” means KeyBank National Association, as contractual representative for
the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage set forth below corresponding to the
ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 9.1. of the Existing Credit Agreement:

 

Level

 

Total Indebtedness to Total Asset Value

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

Less than 0.50 to 1.00

 

1.60

%

0.0

%

2

 

Greater than or equal to 0.50 to 1.00 and less than 0.55 to 1.00

 

1.75

%

0.0

%

3

 

Greater than or equal to 0.55 to 1.00 and less than 0.60 to 1.00

 

1.85

%

0.0

%

4

 

Greater than or equal to 0.60 to 1.00

 

2.00

%

0.0

%

 

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Total Indebtedness to Total Asset Value as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.1.  Any adjustment to the Applicable Margin shall be effective (a) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Parent delivered pursuant to Section 8.1. of the
Existing Credit Agreement, as of the date fifty-five (55) days following the end
of the last day of the applicable fiscal quarter covered by such Compliance
Certificate, (b) in the case of a Compliance Certificate delivered in connection
with annual financial statements of the Parent delivered pursuant to Section 8.2
of the Existing Credit Agreement, as of the date one hundred (100) days
following the end of the last day of the applicable fiscal year covered by such
Compliance Certificate, and (c) in the case of any other Compliance Certificate,
as of the date five (5) Business Days following the Agent’s request for such
Compliance Certificate.  If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.1., the Applicable Margin shall equal the
percentages corresponding to Level 4 until the date of the delivery of the
required Compliance Certificate.  Notwithstanding the foregoing, for the period
from the Effective Date through but excluding the date on which the Agent first
determines the Applicable Margin as set forth above, the Applicable Margin shall
equal the percentages corresponding to Level 1.  The provisions of this
definition are subject to Section 2.2.(c).

 

2

--------------------------------------------------------------------------------


 

“Applicable Period” has the meaning set forth in Section 2.2.(c).

 

“Appraisal” means an MAI certified appraisal of an applicable Borrowing Base
Property performed in accordance with FIRREA and the Agent’s appraisal
requirements by an appraiser selected and retained by the Agent.

 

“Arranger” means KeyBanc Capital Markets, together with its successors and
permitted assigns.

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Eligible Assignee and the Agent, substantially in
the form of Exhibit A.

 

“Available Funding Capacity” shall mean for a particular Borrowing Base Property
the aggregate of (a) the Commitments, less (b) the aggregate amount of the
Borrowing Base Values for each outstanding Borrowing Base Property Sub-Facility
(other than the subject Borrowing Base Property for which such Available Funding
Capacity is being determined), less (c) the aggregate principal amount of any
outstanding Loans under the subject Borrowing Base Property.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%). 
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrowing Base” means an amount equal to the sum of the Borrowing Base Values
of the Borrowing Base Properties as determined and adjusted from time to time in
accordance with Section 5.3.  A Borrowing Base Property shall be excluded from
calculations of the Borrowing Base if at any time (a) the Agent shall cease to
have a perfected, first-priority security interest in all of the outstanding
Equity Interests of (i) the Property Owner that owns such Borrowing Base
Property or (ii) any Subsidiary of the Borrower or the Parent (other than the
Borrower) that owns, directly or indirectly, any Equity Interests in such
Property Owner or (b) such Property ceases to be an Eligible Property.

 

“Borrowing Base Certificate” means a report in substantially the form of
Exhibit B, certified by the chief financial officer or treasurer of the Parent,
setting forth the calculations required to establish the Borrowing Base Value
for each Borrowing Base Property and the

 

3

--------------------------------------------------------------------------------


 

Borrowing Base for all Borrowing Base Properties as of a specified date, all in
form and detail reasonably satisfactory to the Agent.

 

“Borrowing Base Property” means an Eligible Property which the Agent or the
Requisite Lenders, as the case may be, have agreed to include in calculations of
the Borrowing Base pursuant to Section 5.1.

 

“Borrowing Base Property Sub-Facility” has the meaning given that term in
Section 2.1.(c).

 

“Borrowing Base Value” means, with respect to a Borrowing Base Property for any
date of determination, an amount, as determined by the Agent in its sole
discretion, equal to the lesser of (a) 85% of the total budgeted cost of
Construction of the applicable Improvements on the Borrowing Base Property as
set out in the Total Development Budget (which Total Development Budget shall
not exceed $50,000,000), (b) 70% of the Proforma Value, and (c) the Maximum DSCR
Loan Amount, as such amount may be reduced by the Agent following the Agent’s
receipt and review of the Appraisal of such Borrowing Base Property.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Cleveland, Ohio are authorized or required to close and (b) with
reference to a LIBOR Loan, any such day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.

 

“Collateral” means any property directly or indirectly securing any of the
Obligations or any other obligation of a Person under or in respect of any Loan
Document to which it is a party, and includes, without limitation, all “Pledged
Collateral” under and as defined in the Pledge Agreement.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1., in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount” or as
set forth in the applicable Assignment and Acceptance Agreement or as may be
increased from time to time pursuant to Section 2.11. or as appropriate to
reflect any assignments to or by such Lender effected in accordance with
Section 12.5.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

 

4

--------------------------------------------------------------------------------


 

“Completion Date” means, (a) for any Construction on a Borrowing Base Property
where the Improvements consist of a shell completion and additional tenant
improvements, the earlier of (i) the completion date required by the Lease for
such Improvements to be constructed on the Borrowing Base Property, or (ii) the
completion date listed in the Construction Schedule or (b) for any Construction
on a Borrowing Base Property where the Improvements consist solely of the shell
completion of the relevant office building, the completion date listed in the
Construction Schedule, each as approved by the Agent, as such Construction
Schedule may be modified pursuant to the terms of this Agreement; provided that
in no event shall any Completion Date be a date later than a date ninety (90)
days prior to the existing Termination Date.

 

“Compliance Certificate” has the meaning set forth in Section 9.1.

 

“Construction or construction” means the construction and equipping of the
Improvements in accordance with the Plans and Specifications to complete the
Borrowing Base Property’s shell completion, the installation of all personal
property, fixtures and equipment required for the operation of the Borrowing
Base Property and all applicable tenant improvements required by the applicable
Leases.

 

“Construction Documents” means, with respect to the Construction of Improvements
on each Borrowing Base Property, the General Contract, the applicable site plan,
Plans and Specifications and the Construction Schedule.

 

“Construction Schedule” means a schedule satisfactory to the Agent, establishing
a timetable for completion of the Construction, showing, on a monthly basis, the
anticipated progress of the Construction and also showing that the Improvements
can be completed on or before the applicable Completion Date.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan and (b) the Conversion of a Loan.

 

“Date of Borrowing” has the meaning set forth in Section 2.1.(g).

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning set forth in Section 3.11.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

5

--------------------------------------------------------------------------------


 

“Draw Request” means a written request for any disbursement of Loan proceeds
with respect to a Borrowing Base Property, in the form attached hereto as
Exhibit C or in such other format as is acceptable to the Agent and otherwise in
compliance with Section 2.1.(d).

 

“Effective Date” means the later of:  (a) the Agreement Date; and (b) the date
on which all of the conditions precedent set forth in Section 6.1. shall have
been fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is, at the time of determination: (i) a
Lender or an affiliate of a Lender; (ii) a commercial bank, trust, trust
company, insurance company, investment bank or pension fund organized under the
laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000; (iii) a savings and loan association or
savings bank organized under the laws of the United States of America, or any
state thereof, and having a tangible net worth of at least $500,000,000; or
(iv) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency reasonably acceptable to the Agent.

 

“Eligible Property” means a Property which satisfies all of the following
requirements:  (a) the Property is owned or leased under a ground lease entirely
by the Property Owner; (b) such Property is zoned by the applicable Governmental
Authority to have a commercial office building; (c) such Property is located in
one of the 48 contiguous states of the United States of America or in the
District of Columbia and is located in one of Borrower’s core markets or is part
of the Borrower’s tenant relationship driven development program; (d) none of
the Equity Interests issued by the Property Owner that owns such Property or
issued by any Subsidiary that owns, directly or indirectly, any Equity Interests
in such Property Owner is subject to any Negative Pledge or any Lien other than
Permitted Liens; (e) subject to such exceptions as may be acceptable to the
Agent, the following actions may be taken without the need to obtain the consent
of any Person:  (i) Liens may be granted to the Agent for the benefit of the
Lenders in all such Equity Interests as security for the Obligations, (ii) the
Agent may exercise its remedies with respect to any such Lien while an Event of
Default exists, (iii) the Agent, any Lender or any of their affiliates may
become the owner of such Equity Interests, and (iv) the Borrower, directly or
indirectly through a Subsidiary, has the right to sell, transfer or otherwise
dispose of any of such Equity Interests; (f) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; (g) the Property is
in compliance with all Environmental Laws; (h) the Total Development Budget for
such Property shall not exceed $50,000,000; and (i) such Property is not subject
to any Liens, except Permitted Liens.

 

6

--------------------------------------------------------------------------------


 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

 

“Environmental Proceedings” means any environmental proceedings, whether civil
(including actions by private parties), criminal or administrative proceedings,
relating to the Borrowing Base Property.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as October 1, 2007, by and among the Parent, the
Borrower, the lenders party thereto, KeyBank National Association, as Agent, and
the other parties thereto.

 

“Existing Credit Agreement Default” means any event or condition set forth in
Section 10.1 of the Existing Credit Agreement or such other section or provision
of the Existing Credit Agreement which relates to Events of Default (as defined
in such Existing Credit Agreement) if such Existing Credit Agreement is amended
and such amendments are incorporated into this Agreement pursuant to
Section 12.19.

 

“Existing Credit Agreement Representations” means the representations and
warranties set forth in Article VI of the Existing Credit Agreement.

 

“Extension Request” has the meaning set forth in Section 2.9.

 

7

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

 

“Funds from Operations” shall have the meaning set forth in the Existing Credit
Agreement.

 

“General Contract” means the general contract(s) between the Borrower or
relevant Property Owner and General Contractor, pertaining to the construction
of all Improvements for a Borrowing Base Property.

 

“General Contractor” means the general contractor for a Borrowing Base Property.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including, without limitation, all consents, licenses
and permits (including, without limitation, any building permit, environmental
permit, utility permit, land use permit, wetland permit and any other permits)
and all other authorization or approvals required from any Governmental
Authority for the Construction in accordance with the Plans and Specifications
or required from any Governmental Authority for the operation of the
Improvements on any Borrowing Base Property.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit

 

8

--------------------------------------------------------------------------------


 

Insurance Corporation, the Comptroller of the Currency or the Federal Reserve
Board, any central bank or any comparable authority) or any arbitrator with
authority to bind a party at law.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent and each existing or future Property
Owner.

 

“Guaranty” means the Guaranty to which each Guarantor is a party substantially
in the form of Exhibit D.

 

“Hard Cost Advances” has the meaning set forth in Section 2.1.(f).

 

“Hazardous Material” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Improvements” means the improvements more particularly described in each of the
Plans and Specifications for each Borrowing Base Property, and offsite
improvements and together with any existing improvements not to be demolished.

 

“Indebtedness” has the meaning given that term in the Existing Credit Agreement
as in effect on the Agreement Date.

 

“Indemnified Costs” has the meaning set forth in Section 12.9.

 

“Indemnified Parties” has the meaning set forth in Section 12.9.

 

“Indemnity Proceeding” has the meaning set forth in Section 12.9.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending seven (7) days, or 1, 2, 3 or 6 months
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period (other than an Interest Period of 7-days’ duration) that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month.  Notwithstanding the
foregoing:  (i) if any Interest Period would otherwise end after the Termination
Date, such Interest Period shall end on the Termination Date; and (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the immediately following Business Day (or, if such immediately

 

9

--------------------------------------------------------------------------------


 

following Business Day falls in the next calendar month, on the immediately
preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“KeyBank” means KeyBank National Association, together with its successors and
assigns.

 

“Leases” means a collective reference to all leases, subleases and occupancy
agreements affecting a Borrowing Base Property or any part thereof existing as
of the Agreement Date or executed thereafter and all amendments, modifications
or supplements thereto approved in writing by the Agent, if required hereunder.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Agent in writing
from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the applicable British Bankers’ Association LIBOR rate for
deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of such Interest Period, and having a maturity equal to such
Interest Period.  If for any reason none of the foregoing rates is available to
the Agent, LIBOR shall be, for any Interest Period, the rate determined by the
Agent to be the rate at which KeyBank or one of its affiliate banks offers to
place deposits in Dollars with first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, in the approximate amount of the relevant
LIBOR Loan and having a maturity equal to such Interest Period.

 

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,

 

10

--------------------------------------------------------------------------------


 

express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.

 

“Loan Document” means this Agreement, each Note, the Guaranty, the Pledge
Agreement and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

 

“Loan Party” means the Borrower, the Parent, each Guarantor, each Pledgor and
each Property Owner and any New Loan Party.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents or the Agent’s Lien in any of the
Collateral, (d) the rights and remedies of the Lenders and the Agent under any
of the Loan Documents or (e) the timely payment of the principal of or interest
on the Loans or other amounts payable in connection therewith.

 

“Material Subsidiary” has the meaning given that term in the Existing Credit
Agreement.

 

“Maximum DSCR Loan Amount” means the amount equal to (a) the Proforma NOI for
the applicable Borrowing Base Property divided by 1.25%, divided by (b) the
Mortgage Constant.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage Constant” means the greater of (a) a debt constant based on the then
current 10-year Treasury Bond as of the date of determination, plus 2.00%, or
(b) 7.00%, and a 25-year amortization schedule.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or proports to prohibit

 

11

--------------------------------------------------------------------------------


 

the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person.

 

“New Loan Parties” has the meaning set forth in Section 5.1.(d).

 

“NOI” means, for any period, the gross income from operations of the applicable
Borrowing Base Property derived from arm’s length, market rate rents from leases
with unaffiliated third parties (unless otherwise approved by the Agent),
service fees or charges, less operating expenses (such as cleaning, utilities,
administrative, landscaping, security and management expenses), repairs and
maintenance and reserves for replacements, and less fixed expenses (such as
insurance, real estate and other taxes).  All operating expenses shall be
related to the applicable Borrowing Base Property, shall be for services from
arm’s length third party transactions or equivalent to the same and shall
exclude all expenses for capital improvements and replacements, debt service and
depreciation or amortization of capital expenditures and other similar non-cash
items.

 

“Note” has the meaning set forth in Section 2.8.(a).

 

“Notice of Completion” means a notice delivered to the Agent after all
Construction for Improvements for a particular Borrowing Base Property has been
completed and Borrower or Property Owner has received all Governmental
Approvals, including, if applicable, a certificate of occupancy or similar
permit, in order to operate and lease the Improvements on the Borrowing Base
Property.

 

“Notice of Continuation” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Satisfaction of Conditions Precedent” has the meaning set forth in
Section 2.1.(g).

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

12

--------------------------------------------------------------------------------


 

“OFAC Review Process” means that certain review process established by the Agent
to determine if any potential transferee of any interests in, or any assignee of
any portion of, a Commitment or Loan assigned by a Lender is a party with whom
the Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including any Sanctioned Person, or (ii) any other statute,
executive order or other governmental action or list (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism.

 

“Operating Account” has the meaning set forth in Section 2.1.(i).

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning set forth in Section 12.5.(i).

 

“Patriot Act Customer Identification Process” means that certain customer
identification and review process established by the Agent pursuant to the
requirements of 31 U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity
of all permitted transferees of interests in the Borrower and any assignees of a
portion of a Commitment or Loan assigned by a Lender.

 

“Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 7.6. of the Existing Credit Agreement;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; (d) the rights of tenants under
leases or subleases not interfering with the ordinary conduct of business of
such Person; (e) all restrictions, covenants and other instruments of record
existing as of the date the initial Loan is made with respect to any Borrowing
Base Property Sub-Facility in question and set forth in any Title Report
furnished by Borrower and/or any Property Owner to Agent in connection with such
Borrowing Base Property Sub-Facility; (f) any other easements or other
agreements necessary for the completion of Construction of Improvements for a
Borrowing Base Property; and (g) Liens in favor of the Agent for the benefit of
the Lenders.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

13

--------------------------------------------------------------------------------


 

“Plans and Specifications” means detailed plans and specifications for the
Improvements for a Borrowing Base Property, as modified hereafter as expressly
permitted by this Agreement.

 

“Pledge Agreement” means the Pledge Agreement executed by the Borrower and the
Pledgors in favor of the Agent and substantially in the form of Exhibit G.

 

“Pledgor” means any Subsidiary of the Borrower or the Parent that owns, directly
or indirectly, any Equity Interests of a Property Owner.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus two percent (2%).

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at 127 Public Square,
Cleveland, Ohio 44114, or such other office of the Agent as the Agent may
designate from time to time.

 

“Proforma NOI” means the amount equal to the proforma NOI for the first
stabilized year derived from ten (10) year “as stabilized” cash flow projections
for the applicable Borrowing Base Property, which are provided by the Borrower
and which are acceptable to the Agent.

 

“Proforma Value” means the sum determined by dividing the Proforma NOI for the
applicable Borrowing Base Property by 7.50%.

 

“Project Equity” means for a Borrowing Base Property the amount of equity to be
provided by Borrower and invested in the related Construction of Improvements
equal to the Total Development Budget for such Borrowing Base Property (which
Total Development Budget in any event shall not be greater than $50,000,000)
less the Borrowing Base Value for such Borrowing Base Property.  Such equity
shall be from sources other than the applicable Borrowing Base Property
Sub-Facility or any other Loan and shall be applied to the costs of Construction
for the applicable Improvements prior to any disbursement under a Borrowing Base
Property Sub-Facility.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) by the Borrower or any Property Owner and the applicable Improvements, if
any, associated therewith.

 

“Property Release” has the meaning set forth in Section 5.2.

 

14

--------------------------------------------------------------------------------


 

“Property Owner” means the Borrower or a Subsidiary of the Borrower which owns a
Borrowing Base Property.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans (not held by Defaulting Lenders who are not entitled to
vote).  Commitments and Loans held by Defaulting Lenders shall be disregarded
when determining the Requisite Lenders.

 

“Responsible Officer” means with respect to the Parent or any Subsidiary, the
chief executive officer, the chief operating officer, the chief financial
officer, or president of the Parent or such Subsidiary.

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Soft Cost Advances” has the meaning set forth in Section 2.1.(f).

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

15

--------------------------------------------------------------------------------


 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

 

“Supplemental Equity Deposit” means the amount, if any, required to be deposited
from time to time by the Borrower in connection with a Borrowing Base Property
pursuant to Section 2.1.(h) and Section 8.5.(m).

 

“Survey” means a plat of subdivision, if applicable, and, only to the extent
available, a survey prepared by a surveyor registered or licensed to do business
in the State in which the Property is located.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Tenant” means the tenant under a Lease.

 

“Termination Date” means May 2, 2011, or such later date to which the
Termination Date may be extended pursuant to Section 2.9.

 

“Titled Agent” means, collectively and individually, each of the Arranger, the
Documentation Agent, the Syndication Agent and their respective successors and
permitted assigns.

 

“Title Report” means a title insurance report covering the applicable Borrowing
Base Property or proposed Borrowing Base Property.

 

“Total Asset Value” has the meaning given that term in the Existing Credit
Agreement as in effect as of the Agreement Date.

 

“Total Development Budget” means the applicable budget for a Borrowing Base
Property specifying all costs and expenses of every kind and nature whatever to
be incurred by the Borrower in connection with the Construction of Improvements
on such Borrowing Base Property prior to the Termination Date.  The Total
Development Budget for a Borrowing Base Property shall specify the amount of
Project Equity invested in a Borrowing Base Property.

 

“Total Indebtedness” has the meaning given that term in the Existing Credit
Agreement as in effect as of the Agreement Date.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

 

16

--------------------------------------------------------------------------------


 

“Unavoidable Delay” means any delay in the Construction of the Improvements on a
Borrowing Base Property, caused by natural disaster, fire, earthquake, floods,
explosion, extraordinary adverse weather conditions, inability to procure or a
general shortage of labor, equipment, facilities, energy, materials or supplies
in the open market, failure of transportation, strikes or lockouts for which the
Borrower has notified the Agent in writing.

 

“Unused Amounts” has the meaning set forth in Section 3.6.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 


SECTION 1.2.           GENERAL; REFERENCES TO TIMES.


 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Parent shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time; provided, however, to the
extent any amendment, supplement, restatement or other modification of the
Existing Credit Agreement affects any of the definitions, representations,
covenants or other provisions thereof incorporated in this Agreement by
reference, such amendment, supplement, restatement or other modification shall
only be given effect hereunder as provided in Section 12.19.  Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent.  Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit

 

17

--------------------------------------------------------------------------------


 

nor amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to Cleveland, Ohio time.

 


ARTICLE II. CREDIT FACILITY


 


SECTION 2.1.           LOANS.


 

(a)           Generally.  Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of such Lender’s Commitment.  Subject to the terms and conditions of
this Agreement, during the period from the Effective Date to but excluding the
Termination Date, the Borrower may borrow, repay and reborrow Loans hereunder.

 

(b)           Purpose of Loan.  To the extent provided in the Total Development
Budget, Loans made pursuant to this Agreement shall only be used to reimburse
the Borrower for the actual costs incurred or expended for the Construction of
Improvements on the Borrowing Base Properties included in the Borrowing Base, as
approved by the Agent.

 

(c)           Borrowing Base Property Facilities.  Subject to the terms and
conditions hereof, during the period from the Effective Date to but excluding
the Termination Date, the funding of a construction project for a particular
Borrowing Base Property shall be a distinct construction loan facility for such
particular Borrowing Base Property allocated from the total Commitments
available (each such facility, a “Borrowing Base Property Sub-Facility”);
provided that in no event shall the aggregate of the Loans provided for any such
Borrowing Base Property Sub-Facility exceed the applicable Borrowing Base Value
for such Borrowing Base Property; and, provided further, that in no event shall
the amount available under a Borrowing Base Property Sub-Facility for draws
exceed the Available Funding Capacity.  A Lender’s obligation to fund a
Borrowing Base Property Sub-Facility shall be several (and not joint and
several) and shall be limited to its proportionate share according to the amount
of its Commitment pursuant to Section 3.2.

 

(d)           Requesting Loans.  Provided that the applicable Borrowing Base
Property is part of the Borrowing Base pursuant to Article V., for each Loan for
such particular Borrowing Base Property Sub-Facility, the Borrower shall submit
a completed Draw Request to the Agent, setting forth the identification of the
Borrowing Base Property, the amount of Loan proceeds desired, the Type of Loan
desired, the disbursement instructions, the information required for any Hard
Cost Advances or Soft Cost Advances, and the applicable conditions precedent in
accordance with Article VI., together with such certification and additional
information as the Agent may reasonably require, signed by a duly authorized
representative of the Borrower.  Such Draw Request shall be submitted not less
than five (5) Business Days prior to the date on which the requested Loan is to
be made.  The Agent will transmit a copy of the Draw Request to each Lender no
later than five (5) Business Days after delivering the Notice of Satisfaction of
Conditions Precedent.  Each Draw Request shall be irrevocable once given and
binding on the Borrower.

 

18

--------------------------------------------------------------------------------


 

(e)           Frequency of Draw Requests and Advances.  For each Borrowing Base
Property, the Borrower may only submit one Draw Request to the Agent each
calendar month.  For each Borrowing Base Property Sub-Facility, Loans shall be
made no more frequently than monthly.

 

(f)            Types of Advances.

 

(i)            Hard Cost Advances.  Advances by the Lenders for the payment of
any sums due under any Construction Document, any subcontract or for any other
labor performed and/or materials supplied with respect to the direct costs of
the construction of all or any portion of the Improvements (collectively, “Hard
Cost Advances”) shall be made on requisitions in a form approved by the Agent,
which requisitions must be signed by the chief financial officer or treasurer of
the Parent and must be approved by or on behalf of the Agent.  The Borrower
shall submit with each requisition a statement that the work completed to the
date of such requisition is of quality consistent with the Plans and
Specifications.  Disbursements for Hard Cost Advances shall not exceed
ninety-five percent (95%) of each requisition for direct construction costs. 
Subject to the applicable conditions precedent contained in Article VI., the
final holdback of direct construction costs with respect to each Borrowing Base
Property shall be available for requisition by the Borrower upon the completion
of the Construction of such Improvements for such Borrowing Base Property;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, upon the election of the Borrower to fully advance on a completed
subcontract, the Lenders shall fully disburse the retained amounts under such
subcontract upon completion of the work to be performed under such subcontract
in accordance with the Plans and Specifications.

 

(ii)           Soft Cost Advances.  Requisitions for the payment of settlement
expenses, interest and all other indirect expenses under a Borrowing Base
Property Sub-Facility and included in the applicable Total Development Budget
(collectively, “Soft Cost Advances”) shall be signed by the chief financial
officer or treasurer of the Parent, and in the event that the same shall
individually exceed the sum of $250,000, must be supported by invoices, receipts
for payment and such other detail as the agent may reasonably request to assure
that amounts requisitioned are to be used to reimburse the Borrower for costs
previously paid by the Borrower and/or applicable Property Owner or to pay costs
incurred by the Borrower and/or the applicable Property Owner which are due and
owing.  Soft Cost Advances shall be in an amount equal to one hundred percent
(100%) of the approved requisition.

 

(g)           Disbursements of Loan Proceeds.  Upon the satisfaction of all
applicable conditions precedent to the making of a Loan set forth in
Article VI., with respect to Loans to be made after the Effective Date, the
Agent shall deliver a notice of such satisfaction to the Lenders (“Notice of
Satisfaction of Conditions Precedent”).  No later than 1:00 p.m. (i) in the case
of Base Rate Loans, on the date that is one Business Day after receipt of such
Notice of Satisfaction of Conditions Precedent (provided if such date is not a
Business Day, the next succeeding Business Day) or (ii) in the case of LIBOR
Loans, on the date that is three (3) Business Days after receipt of such Notice
of Satisfaction of Conditions Precedent (provided if such date is not a Business
Day, the next succeeding Business Day) (each a “Date of Borrowing”) or no later
than 1:00 p.m. on the Effective Date for Loans to be made on such date, each
Lender will make

 

19

--------------------------------------------------------------------------------


 

available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Loan to be
made by such Lender.  With respect to Loans to be made after the Effective Date,
unless the Agent shall have been notified by any Lender prior to the specified
Date of Borrowing that such Lender does not intend to make available to the
Agent the Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Loan available to the Agent on the
applicable Date of Borrowing and the Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the amount of
such Loan to be provided by such Lender.  Subject to terms and conditions
hereof, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the applicable Date of Borrowing and at the
account specified by the Borrower in such Draw Request or, pursuant to
Section 2.1.(i)., to the Operating Account.

 

(h)           Borrowing Base Property Equity and Supplemental Equity Deposits. 
As to each Borrowing Base Property and the Construction of the related
Improvements, the Borrower shall contribute the Project Equity for such
Construction of the Improvements, and such Project Equity shall be from sources
other than the applicable Borrowing Base Property Sub-Facility, or any other
Loan and shall be applied to the costs of Construction for the applicable
Improvements prior to any disbursement under a Borrowing Base Property
Sub-Facility.  The Borrower’s equity must be disbursed prior to the first
disbursement of any applicable Loan proceeds, and used to pay direct Borrowing
Base Property costs with evidence of payment delivered to the Agent prior to the
disbursement of the Loan proceeds related to such Borrowing Base Property
Sub-Facility.  If the Agent at any time determines that the undisbursed portion
of such Borrowing Base Property Sub-Facility, plus the amount of all Project
Equity and other equity investments made or scheduled to be made by the Borrower
are not sufficient to complete fully the Improvements in accordance with the
applicable Plans and Specifications, the Agent shall have the option of
requiring the Borrower to deposit with the Lender additional funds from some
other source (or submit evidence to the Agent of equity investments previously
made), in amounts sufficient to cover the resulting deficit before the Lenders
will disburse any further Loan proceeds with respect to that particular
Borrowing Base Property.  Such Supplemental Equity Deposit shall be disbursed to
the Borrower as construction progresses in accordance with this Agreement before
proceeds of any Loans are disbursed with respect to that particular Borrowing
Base Property.

 

(i)            Operating Account.  After the occurrence of a Default or an Event
of Default (but without impairing any Lender’s right under Section 6.2), the
Agent may at its election disburse funds directly to a special bank account
maintained at the Agent, on behalf of the Lenders (the “Operating Account”), or
at its option and at such Borrower’s cost, disburse funds through a title
company, or to contractors, subcontractors, materialmen or laborers directly,
but any such election shall not prevent the Agent from making subsequent
disbursements in a different manner or through or to a different party.  The
Loan proceeds shall be deemed to be disbursed to the Borrower from the date of
deposit into the Operating Account, the escrow of the title company or directly
to any contractor, subcontractor, materialmen or laborer, and interest shall
accrue on those proceeds from that date (and with respect to a disbursement to
an escrow of a title company, interest shall accrue on the proceeds from the
date of delivery to such escrow regardless of the date such proceeds are
released by the title company).

 

20

--------------------------------------------------------------------------------


 

(j)            No Implied Waivers.  The making of any Loan for a Borrowing Base
Property shall not be deemed a waiver of the Agent’s or any Lender’s rights
hereunder with respect to any further or future Loan for such Borrowing Base
Property, nor shall it be construed to be a waiver of any of the conditions
precedent to the Lenders’ obligations to make further or future Loans to such
Borrowing Base Property.

 


SECTION 2.2.           RATES AND PAYMENT OF INTEREST ON LOANS.


 

(a)           Rates.  The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time) plus the Applicable Margin for Base Rate
Loans; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin
for LIBOR Loans.

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of each Loan made by
such Lender, and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable (i) in the case of a Base Rate Loan, monthly in arrears on the
first day of each calendar month, (ii) in the case of a LIBOR Loan, in arrears
on the last day of each Interest Period therefor, and, if such Interest Period
is longer than ninety (90) days, at three-month intervals following the first
day of such Interest Period, and (iii) in the case of any Loan, in arrears upon
the payment, prepayment or Continuation thereof or the Conversion of such Loan
to a Loan of another Type (but only on the principal amount so paid, prepaid,
Continued or Converted).  Interest payable at the Post-Default Rate shall be
payable from time to time on demand.  Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower.  All determinations by the Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)           Inaccurate Financial Statements or Compliance Certificates.  If
any financial statement or Compliance Certificate delivered pursuant to
Section 9.1. is shown to be inaccurate as a result of any fraudulent act or
omission of a Loan Party or its agents or representatives acting on behalf of
such Loan Party (regardless of whether this Agreement is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Agent

 

21

--------------------------------------------------------------------------------


 

a correct Compliance Certificate for such Applicable Period and (ii) the
Borrower shall immediately pay to the Agent for the account of the Lenders the
additional accrued additional interest owing calculated based on such higher
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Agent in accordance with Section 3.2. This subsection shall not
in any way limit the rights of the Agent and Lenders (x) with respect to the
last sentence of the immediately preceding subsection (a) or (y) under
Article X.

 


SECTION 2.3.           NUMBER OF INTEREST PERIODS.


 

There may be no more than eight (8) different Interest Periods for LIBOR Loans
outstanding at the same time (for which purpose Interest Periods described in
the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous).

 


SECTION 2.4.           REPAYMENT OF LOANS.


 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans and all other sums due under this
Agreement on the Termination Date.

 


SECTION 2.5.           PREPAYMENTS.


 

(a)           Optional.  Subject to Section 4.4., the Borrower may prepay any
Loan, in whole or in part, at any time without premium or penalty.  The Borrower
shall give the Agent at least one (1) Business Day’s prior written notice of the
prepayment of any Loan.

 

(b)           Mandatory.

 

(i)            If at any time the aggregate principal amount of all outstanding
Loans exceeds the Borrowing Base, the Borrower shall within five (5) Business
Days of the Borrower obtaining knowledge of the occurrence of any such excess
eliminate such excess.

 

(ii)           If at any time a Borrowing Base Property remains in the Borrowing
Base for more than twelve (12) months after the shell completion of the
Improvements for such Borrowing Base Property is complete, pursuant to the
applicable Plans and Specifications and as determined by the Agent, then the
Agent may, in its sole discretion, obtain an “as stabilized” Appraisal at the
Borrower’s cost for such Borrowing Base Property.  If, based on such “as
stabilized” Appraisal, the Agent determines that the loan-to-value ratio
expressed as a percentage for such Borrowing Base Property Sub-Facility is
greater than seventy percent (70%), then the Borrower shall pay to the Agent
within fifteen (15) Business Days of notice from the Agent the amounts required
to make the loan-to-value ratio expressed as a percentage for such Borrowing
Base Property Sub-Facility no greater than seventy percent (70%).

 

If such excess identified in either (i) and/or (ii) above is not eliminated
within such time period provided, then the entire outstanding principal balance
of all Loans and all other Obligations

 

22

--------------------------------------------------------------------------------


 

shall be immediately due and payable in full.  All payments under this
subsection (b) shall be applied to pay all amounts of principal outstanding on
the Loans pro rata in accordance with Section 3.2.  If the Borrower is required
to pay any outstanding LIBOR Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.

 


SECTION 2.6.           CONTINUATION.


 

So long as no Event of Default shall exist, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan.  Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period.  Each selection of
a new Interest Period shall be made by the Borrower giving to the Agent a Notice
of Continuation not later than 11:00 a.m. on the third Business Day prior to the
date of any such Continuation.  Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period, all of
which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder.  Each Notice of Continuation shall
be irrevocable by and binding on the Borrower once given.  Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation. 
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan in accordance with this Section, or if an Event of Default
shall exist, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7. or the Borrower’s failure to comply with any of
the terms of such Section.

 


SECTION 2.7.           CONVERSION.


 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist.  Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such

 

23

--------------------------------------------------------------------------------


 

Loan.  Each Notice of Conversion shall be irrevocable by and binding on the
Borrower once given.

 


SECTION 2.8.           NOTES.


 

(a)           Notes.  The Borrower shall execute and deliver on the Effective
Date to each Lender requesting the same (or to the Agent for that Lender) a
promissory note (each a “Note”) substantially in the form of Exhibit H, payable
to the order of such Lender to evidence its Commitment.  Any Lender not
receiving a Note may request at any time that the Borrower issue it such Note on
the terms set forth herein, and the Borrower agrees to issue such Note promptly
upon the request of a Lender or the Agent for such Lender.  The Notes and the
Obligations evidenced thereby shall be governed by, subject to and benefit from
all of the terms and conditions of this Agreement and the other Loan Documents
and shall be secured by the Collateral.  Lenders shall not require separate
promissory notes for each Borrowing Base Property Sub-Facility.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that the Note of such Lender has
been lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

 


SECTION 2.9.           EXTENSION OF TERMINATION DATE.


 

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Agent at least ninety (90) days but not more
than one hundred eighty (180) days prior to the current Termination Date, a
written request for such extension (an “Extension Request”).  The Agent shall
forward to each Lender a copy of the Extension Request delivered to the Agent
promptly upon receipt thereof.  Subject to satisfaction of the following
conditions, the Termination Date shall be extended for one year: (a) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Default or Event of Default shall exist and (ii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct on and
as of the date of such extension with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date), and (b) the Borrower shall have paid the Fees payable under
Section 3.6.(b).

 

24

--------------------------------------------------------------------------------


 


SECTION 2.10.        AMOUNT LIMITATIONS.


 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan if immediately after the making of such
Loan the aggregate principal amount of all outstanding Loans would exceed the
lesser of (a) the aggregate amount of the Commitments at such time or
(b) Borrowing Base.

 


SECTION 2.11.        INCREASE OF COMMITMENTS.


 

With the prior consent of the Agent, such consent not to be unreasonably
withheld, conditioned or delayed, the Borrower shall have the right at any time
prior to the date one year prior to the Termination Date (without giving effect
to any extension thereof pursuant to Section 2.9.) to request an increase in the
aggregate amount of the Commitments (provided that after giving effect to any
increases in the Commitments pursuant to this Section, the aggregate amount of
the Commitments may not exceed $325,000,000) by providing written notice to the
Agent, which notice shall be irrevocable once given and shall be forwarded by
the Agent to each Lender; provided, however, the Borrower shall not have the
right to make more than two (2) requests for increases in the aggregate amount
of the Commitments during the term of this Agreement.  Each such increase in the
Commitments must be in an aggregate minimum amount of $25,000,000 and integral
multiples of $5,000,000 in excess thereof.  No Lender shall be required to
increase its Commitment and any new Lender becoming a party to this Agreement in
connection with any such requested increase must be an Eligible Assignee.  If a
new Lender becomes a party to this Agreement, or if any existing Lender agrees
to increase its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or increases its Commitment, in the case of an existing Lender) (and
as a condition thereto) purchase from the other Lenders its Commitment
Percentage (or in the case of an existing Lender, increase the amount of its
Commitment Percentage), in each case, as determined after giving effect to the
increase of Commitments, of any outstanding Loans, by making available to the
Agent for the account of such other Lenders at the Principal Office, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Loans to be purchased by such Lender plus (B) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Loans.  The Borrower shall pay to the Lenders amounts
payable, if any, to such Lenders under Section 4.4. as a result of the
prepayment of any such Loans.  No increase of the Commitments may be effected
under this Section if (x) a Default or Event of Default shall be in existence on
the effective date of such increase or (y) any representation or warranty made
or deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct on
the effective date of such increase and after giving effect thereto (except for
representations or warranties which expressly relate solely to an earlier
date).  In connection with any increase in the aggregate amount of the
Commitments pursuant to this subsection, (a) any Lender becoming a party hereto
shall execute such documents and agreements as the Agent may reasonably request
and (b) the Borrower shall make appropriate arrangements so that each new
Lender, and any existing Lender increasing its Commitment, receives a new or
replacement Note, as appropriate, in the amount of such Lender’s Commitment
within five (5) Business Days of the effectiveness of the applicable increase in
the aggregate amount of Commitments.

 

25

--------------------------------------------------------------------------------


 


ARTICLE III.  PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


 


SECTION 3.1.           PAYMENTS.


 

                Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under this
Agreement or any other Loan Document shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Agent at its
Principal Office, not later than 2:00 p.m. on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day).  Subject to
Section 10.4., the Borrower may, at the time of making each payment under this
Agreement or any Note, specify to the Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied.  Each payment received by the
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender at the applicable Lending Office of such Lender no later than
4:00 p.m. on the date of receipt.  If the Agent fails to pay such amount to a
Lender as provided in the previous sentence, the Agent shall pay interest on
such amount until paid at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.

 


SECTION 3.2.           PRO RATA TREATMENT.


 

Except to the extent otherwise provided herein:  (a) each borrowing of Loans
from the Lenders under Section 2.1. shall be made from the Lenders, and each
payment of the Fees under Sections 3.6.(a) and (b) shall be made for the account
of the Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; (c) each
payment of interest on Loans by the Borrower shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders; and (d) the making, Conversion
and Continuation of Loans of a particular Type (other than Conversions provided
for by Section 4.5.) shall be made pro rata among the Lenders according to the
amounts of their respective Commitments (in the case of making of Loans) or
their respective Loans (in the case of Conversions and Continuations of Loans)
and the then current Interest Period for each Lender’s portion of each Loan of
such Type shall be coterminous.

 


SECTION 3.3.           SHARING OF PAYMENTS, ETC.


 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the

 

26

--------------------------------------------------------------------------------


 

Loans made by the other Lenders or other Obligations owed to such other Lenders
in such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may be incurred by such Lender in
obtaining or preserving such benefit) pro rata in accordance with Section 3.2.
or Section 10.4., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 


SECTION 3.4.           SEVERAL OBLIGATIONS.


 

No Lender, Agent, Arranger, Syndication Agent or Documentation Agent shall be
responsible for the failure of any other Lender to make a Loan or to perform any
other obligation to be made or performed by such other Lender hereunder, and the
failure of any Lender to make a Loan or to perform any other obligation to be
made or performed by it hereunder shall not relieve the obligation of any other
Lender to make any Loan or to perform any other obligation to be made or
performed by such other Lender.

 


SECTION 3.5.           MINIMUM AMOUNTS.


 

(a)           Borrowings and Conversions.  For the initial Loan in any Borrowing
Base Property Sub-Facility, each such borrowing of LIBOR Loans shall be in an
aggregate minimum amount of $500,000.  Each Conversion of LIBOR Loans shall be
in an aggregate minimum amount of $500,000.

 

(b)           Prepayments.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or, if less, the aggregate principal amount of Loans then
outstanding).

 


SECTION 3.6.           FEES.


 

(a)           Unused Fee. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Agent for the
account of the Lenders an unused facility fee with respect to the average daily
difference between the (i) aggregate amount of the Commitments and (ii) the
aggregate principal amount of all outstanding Loans (the “Unused Amount”).  Such
fee shall be computed by multiplying the Unused Amount with respect to such
quarter by the corresponding per annum rate set forth below:

 

Unused Amount

 

Unused Fee

 

Greater than or equal to 50% of the aggregate amount of Commitments

 

0.20

%

Less than 50% of the aggregate amount of Commitments

 

0.125

%

 

27

--------------------------------------------------------------------------------


 

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year.  Any such accrued and unpaid fee
shall also be payable on the Termination Date or any earlier date of termination
of the Commitments or reduction of the Commitments to zero.

 

(b)           Extension Fee.  If the Borrower exercises its right to extend the
Termination Date pursuant to Section 2.9., the Borrower agrees to pay to the
Agent for the account of each Lender a fee equal to two-tenths of one percent
(0.20%) of the amount of such Lender’s Commitment (whether or not utilized) at
the time of such extension.  Such fee shall be due and payable in full on the
date the Agent receives the Extension Request pursuant to such Section.

 

(c)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

 


SECTION 3.7.           COMPUTATIONS.


 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed; provided, however, any accrued interest on any Base Rate Loan shall be
computed on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as applicable, and the actual number of days
elapsed.

 


SECTION 3.8.           USURY.


 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 


SECTION 3.9.           AGREEMENT REGARDING INTEREST AND CHARGES.


 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a).(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or

 

28

--------------------------------------------------------------------------------


 

incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

 


SECTION 3.10.        STATEMENTS OF ACCOUNT.


 

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower to the extent the Borrower shall fail to
object to such account in writing within five (5) Business Days of the receipt
thereof.  The failure of the Agent to deliver such a statement of accounts shall
not relieve or discharge the Borrower from any of its obligations hereunder.

 


SECTION 3.11.        DEFAULTING LENDERS.


 

(a)           Generally.  If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two (2) Business Days after notice
from the Agent, then, in addition to the rights and remedies that may be
available to the Agent or the Borrower under this Agreement or Applicable Law,
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Requisite Lenders, shall be suspended during the pendency of such failure
or refusal.  If a Lender is a Defaulting Lender because it has failed to make
timely payment to the Agent of any amount required to be paid to the Agent
hereunder (without giving effect to any notice or cure periods), in addition to
other rights and remedies which the Agent or the Borrower may have under this
Agreement or otherwise, the Agent shall be entitled (i) to collect interest from
such Defaulting Lender on such delinquent payment for the period from the date
on which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  Any amounts received by the Agent in respect of a Defaulting Lender’s
Loans shall not be paid to such Defaulting Lender and shall be held uninvested
by the Agent and either applied against the purchase price of such Loans under
the following subsection (b) or paid to such Defaulting Lender upon the
Defaulting Lender’s curing of its default.

 

(b)           Purchase of Defaulting Lender’s Commitment.  The Borrower may
request the Agent to notify the Lenders that a Lender has become a Defaulting
Lender.  Any Lender who is not a Defaulting Lender shall have the right, but not
the obligation, in its sole discretion, to acquire all of a Defaulting Lender’s
Commitment.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than two (2) Business
Days and not later than five (5) Business Days after such Defaulting Lender
became a Defaulting Lender.  If more than one Lender exercises such right, each
such Lender shall have the right to

 

29

--------------------------------------------------------------------------------


 

acquire an amount of such Defaulting Lender’s Commitment in proportion to its
Commitments to the aggregate Commitments of all Lenders exercising such right. 
If after such fifth (5th) Business Day, the Lenders have not elected to purchase
all of the Commitment of such Defaulting Lender, then the Borrower may, by
giving written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5. for
the purchase price provided for below.  No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  Upon any such purchase or assignment, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 12.5., shall
pay to the Agent an assignment fee in the amount of $7,000.  The purchase price
for the Commitment of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender.  Prior to payment of such purchase price to a Defaulting
Lender, the Agent shall apply against such purchase price any amounts retained
by the Agent pursuant to the last sentence of the immediately preceding
subsection (a).  The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Agent from or on behalf of the Borrower.  There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.

 


SECTION 3.12.        TAXES.


 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

30

--------------------------------------------------------------------------------


 

(i)                                     pay directly to the relevant
Governmental Authority the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Agent an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such Governmental Authority; and

 

(iii)                               pay to the Agent for its account or the
account of the applicable Lender, as the case may be, such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Agent or such Lender will equal the full amount that the Agent or such Lender
would have received had no such withholding or deduction been required.

 

(b)                                 Tax Indemnification. If the Borrower fails
to pay any Taxes when due to the appropriate Governmental Authority or fails to
remit to the Agent, for its account or the account of the respective Lender, as
the case may be, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Agent or any Lender
as a result of any such failure. For purposes of this Section, a distribution
hereunder by the Agent or any Lender to or for the account of any Lender shall
be deemed a payment by the Borrower.

 

(c)                                  Tax Forms. Prior to the date that any
Lender or Participant organized under the laws of a jurisdiction outside the
United States of America becomes a party hereto, such Person shall deliver to
the Borrower and the Agent such certificates, documents or other evidence, as
required by the Internal Revenue Code or Treasury Regulations issued pursuant
thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Lender or Participant establishing that
payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax imposed under the Internal Revenue Code. Each such
Lender or Participant shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower or the Agent and (y) obtain such extensions of the time for filing, and
renew such forms and certifications thereof, as may be reasonably requested by
the Borrower or the Agent. The Borrower shall not be required to pay any amount
pursuant to the last sentence of subsection (a) above to any Lender or
Participant that is organized under the laws of a jurisdiction outside of the
United States of America or the Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender,
Participant or the Agent, as applicable, fails to comply with the requirements
of this subsection. If any such Lender or Participant, to the extent it may
lawfully do so, fails to deliver the above forms or other documentation, then
the Agent may withhold from any payments to be made to such Lender under any of
the Loan Documents such amounts as are required by the Internal Revenue Code. If
any Governmental Authority asserts that the Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs

 

31

--------------------------------------------------------------------------------


 

and expenses (including all reasonable fees and disbursements of any law firm or
other external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligations and the resignation or replacement of the Agent.

 


ARTICLE IV. YIELD PROTECTION, ETC.


 


SECTION 4.1.                                ADDITIONAL COSTS; CAPITAL ADEQUACY.


 

(a)                                  Additional Costs. The Borrower shall
promptly pay to the Agent for the account of a Lender from time to time such
amounts as such Lender may determine to be necessary to compensate such Lender
for any costs incurred by such Lender that it determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), to the extent any
such Additional Costs result from any Regulatory Change that:  (i) changes the
basis of taxation of any amounts payable to such Lender under this Agreement or
any of the other Loan Documents in respect of any of such Loans or its
Commitment (other than taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges which are excluded from the definition
of Taxes pursuant to the first sentence of Section 3.12.(a)); or (ii) imposes or
modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
reserve requirement to the extent utilized in the determination of Adjusted
LIBOR for such Loan) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Lender, or any commitment of
such Lender (including, without limitation, the Commitment of such Lender
hereunder); or (iii) has or would have the effect of reducing the rate of return
on capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy).

 

(b)                                 Lender’s Suspension of LIBOR Loans. Without
limiting the effect of the provisions of the immediately preceding
subsection (a), if, by reason of any Regulatory Change, any Lender either
(i) incurs or would incur Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on LIBOR Loans is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Agent), the obligation of
such Lender to make or Continue, or to Convert any other Type of Loans into,
LIBOR Loans hereunder shall be suspended until such Regulatory Change ceases to
be in effect (in which case the provisions of Section 4.5. shall apply).

 

(c)                                  Notification and Determination of
Additional Costs. Each of the Agent and each Lender agrees to notify the
Borrower of any event occurring after the Agreement Date entitling the Agent or
such Lender to compensation under any of the preceding subsections of this
Section

 

32

--------------------------------------------------------------------------------


 

as promptly as practicable; provided, however, the failure of the Agent or any
Lender to give such notice shall not release the Borrower from any of its
obligations hereunder (and in the case of a Lender, to the Agent). The Agent or
such Lender agrees to furnish to the Borrower (and in the case of a Lender, to
the Agent) a certificate setting forth the basis and amount of each request by
the Agent or such Lender for compensation under this Section. Absent manifest
error, determinations by the Agent or any Lender of the effect of any Regulatory
Change shall be conclusive, provided that such determinations are made on a
reasonable basis and in good faith.

 


SECTION 4.2.                                SUSPENSION OF LIBOR LOANS.


 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBOR Rate for any Interest Period:

 

(a)                                  the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
Adjusted LIBOR for such Interest Period, or

 

(b)                                 the Agent reasonably determines (which
determination shall be conclusive) that Adjusted LIBOR will not adequately and
fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans for
such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 


SECTION 4.3.                                ILLEGALITY.


 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.5. shall be applicable).

 


SECTION 4.4.                                COMPENSATION.


 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

(a)                                  any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by
such Lender for any reason (including,

 

33

--------------------------------------------------------------------------------


 

without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article VI. to be satisfied) to borrow a LIBOR Loan from
such Lender on the requested date for such borrowing, or to Convert a Base Rate
Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of such
Conversion or Continuation.

 

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

 


SECTION 4.5.                                TREATMENT OF AFFECTED LOANS.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b)., 4.2. or 4.3., then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(b). or 4.3., on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.2. or 4.3. that gave rise to such Conversion no longer exist:

 

(a)                                  to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

34

--------------------------------------------------------------------------------


 


SECTION 4.6.                                CHANGE OF LENDING OFFICE.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 


SECTION 4.7.                                ASSUMPTIONS CONCERNING FUNDING OF
LIBOR LOANS.


 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 


ARTICLE V. BORROWING BASE PROPERTIES


 


SECTION 5.1.                                ELIGIBILITY OF PROPERTIES.


 

(a)                                  Initial Borrowing Base Properties. As of
the date hereof, the Lenders have approved for inclusion in calculations of the
Borrowing Base, the Properties identified on Schedule 5.1., as well as the
Borrowing Base Value initially attributable to each such Property. The Borrower
represents that it has provided, prior to the Agreement Date, to the Agent for
each such Borrowing Base Property the documents and instruments listed in
Section 5.1.(b). and that no material change has occurred as of the Agreement
Date that would otherwise amend, modify or terminate such documents, materially
change the information provided or otherwise cause the Properties identified in
Schedule 5.1. to no longer be Eligible Properties. The Borrower further
represents that it shall deliver to the Agent prior to any disbursement of Loan
proceeds for each of such Borrowing Base Properties the documents and
instruments listed in Sections 5.1(d).(i). - (viii).

 

(b)                                 Additional Borrowing Base Properties. If
after the Effective Date the Borrower desires that any additional Property be
included in calculations of the Borrowing Base, the Borrower shall so notify the
Agent in writing. No Property will be evaluated by the Agent unless and until
the Borrower delivers to the Agent all of the following, in form and substance
satisfactory to the Agent:

 

(i)                                     A description of the proposed
Improvements on such Property;

 

(ii)                                  Evidence that the proposed Property is an
Eligible Property;

 

(iii)                               The Total Development Budget for the
proposed Property, which shall evidence that the total development costs for
such Property net of the Borrower’s Project

 

35

--------------------------------------------------------------------------------


 

Equity does not exceed the Available Funding Capacity and does not exceed
$50,000,000;

 

(iv)                              Evidence that the Parent, the applicable
Borrower or their respective Subsidiaries are the sole member(s),
shareholder(s) or partner(s), as the case may be, of the Property Owner;

 

(v)                                 Copies of any executed Lease and any lease
letter of intent entered into by any Loan Party in connection with the
Construction and/or the operation of the proposed Property;

 

(vi)                              A Proforma NOI for such proposed Property in
form and substance satisfactory to the Agent; and

 

(vii)                           To the extent not provided under the immediately
preceding clause (vi), such projections, proforma operating statements and other
information concerning the anticipated operation of such Property as the Agent
may reasonably request.

 

Upon receipt of all of the foregoing documents and information, the Agent shall
promptly distribute, at the Borrower’s cost, a copy of such documents and
information to the Lenders. If, after receipt and review of all of the foregoing
documents and information, the Agent is prepared to accept such Property as a
Borrowing Base Property, the Agent will so notify the Borrower and each Lender
within ten (10) Business Days after receipt of all of such documents and
information. If the Agent fails to give such notice within such time period, the
Agent shall be deemed to have rejected such Property as a Borrowing Base
Property. The Agent shall determine whether to accept such Property as a
Borrowing Base Property in its reasonable judgment.

 

(c)                                  Nonconforming Properties. If the Agent
rejects any Property as a Borrowing Base Property under the immediately
preceding subsection (b), or if a Property which the Borrower wants to have
included in calculations of the Borrowing Base does not satisfy the requirements
of an Eligible Property, then the Agent, upon written request of the Borrower
shall request that the Lenders determine whether such Property shall be included
as a Borrowing Base Property. If such a request is made by the Agent to the
Lenders, within ten (10) Business Days of the date on which a Lender has
received such request and all of the items referred to in the immediately
preceding subsection (b), such Lender shall notify the Agent in writing whether
or not such Lender accepts such Property as a Borrowing Base Property. If a
Lender fails to give such notice within such time period, such Lender shall be
deemed to have rejected such Property as a Borrowing Base Property. A Property
shall become a Borrowing Base Property under this subsection only upon the
approval of the Requisite Lenders.

 

(d)                                 Conditions to Property Becoming a Borrowing
Base Property. Notwithstanding anything to the contrary contained in this
Agreement, no Property shall become a Borrowing Base Property until the Agent or
the Requisite Lenders, as applicable, shall have approved of such Property as
provided in the immediately preceding subsection (b) or (c), as the case may be,
and the Borrower shall have caused to be executed, if applicable, and delivered
to the Agent the

 

36

--------------------------------------------------------------------------------


 

following instruments, documents and agreements in respect of such Property,
each to be in form and substance satisfactory to the Agent:

 

(i)                                     The Borrowing Base Certificate for the
proposed Property calculated to give proforma effect to the inclusion of such
Property as a Borrowing Base Property (and any Property Release being effected
in connection with the addition of such Property as a Borrowing Base Property);

 

(ii)                                  The most currently available Phase I
environmental report and Phase II environmental report, if applicable,
demonstrating that the project site for the applicable Property is free from any
Hazardous Materials and is in compliance with Environmental Laws and showing the
flood zone designation of the applicable Property;

 

(iii)                               Evidence that the applicable Property Owner
holds a one hundred percent (100%) fee simple interest and clear and marketable
title in the Property or, if such Property Owner holds a ground leasehold estate
in such Property, a certified copy of a fully executed counterpart of the
related ground lease and all amendments thereto, which ground lease shall
contain provisions (including, without limitation, a term of thirty (30) years
or more from the Agreement Date, transfer and assignment provisions and rights
to sublease) acceptable to the Agent;

 

(iv)                              A Title Report demonstrating that the
applicable Property is free of all Liens, other than Permitted Liens;

 

(v)                                 Copies of the Construction Documents;

 

(vi)                              Evidence satisfactory to the Lender that the
Borrower has funded the Project Equity or has such Project Equity in immediately
available funds to apply toward any Construction on the proposed Property;

 

(vii)                           Copies of all insurance policies (or
satisfactory certificates of insurance) evidencing that insurance coverages are
in effect with respect to the proposed Property and Property Owner, in
accordance with the “Ground-Up New Construction” insurance requirements attached
hereto as Schedule 8.5(f), for which the premiums have been fully prepaid;

 

(viii)                        A Survey;

 

(ix)                                An amendment to the Pledge Agreement
executed by the Borrower, the Pledgors and each Subsidiary that owns, directly
or indirectly, any Equity Interests in such Property Owner (such new Property
Owner and each such Subsidiary, the “New Loan Parties”) subjecting to the Lien
created thereby all of the outstanding Equity Interests of (x) the Property
Owner that owns such Property and (y) any Subsidiary that owns, directly or
indirectly, any Equity Interests in such Property Owner;

 

37

--------------------------------------------------------------------------------


 

(x)                                   A certificate executed by the Borrower and
the Parent updating the information set forth on Schedule 7.1(b) to this
Agreement to include the relevant information relating to the new Property Owner
and confirming to the Agent that the representations and warranties contained in
Section 7.1.(b). are true and correct;

 

(xi)                                An accession agreement to the Guaranty to
add the new Property Owner as an additional Guarantor;

 

(xii)                             The certificate or articles of incorporation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of the New Loan
Parties, certified as of a recent date by the Secretary of State of the State of
formation of such Person;

 

(xiii)                          A Certificate of Good Standing or certificate of
similar meaning with respect to each New Loan Party (and in the case of a
limited partnership, the general partner of such New Loan Party) issued as of a
recent date by the Secretary of State of the State of formation of each such
Person and, if the proposed Property is located in a State different than the
State of formation of such New Loan Party, certificates of qualification to
transact business or other comparable certificates issued by such Secretary of
State (and any state department of taxation, as applicable) of the State of the
location of the proposed Property;

 

(xiv)                         A certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each New Loan Party that is becoming a Pledgor or a Guarantor, as
the case may be, with respect to each of the officers of such Person authorized
to execute and deliver the amendments to the applicable Loan Documents referred
to above;

 

(xv)                            Copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each New Loan
Party of the by-laws of such Person, if a corporation, the operating agreement,
if a limited liability company, the partnership agreement, if a limited or
general partnership, or other comparable document in the case of any other form
of legal entity;

 

(xvi)                         Unless a blanket resolution reasonably
satisfactory to the Agent has been previously delivered to Agent, copies
certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of each New Loan Party that is becoming a Pledgor
or Guarantor, as the case may be, of all corporate, partnership, member or other
necessary action taken by each Pledgor or Guarantor, as the case may be, to
authorize the execution, delivery and performance of the amendments to the
applicable Loan Documents referred to above;

 

(xvii)                      Such UCC Financing Statements naming the Borrower
and each New Loan Party that is becoming a Pledgor as debtor and the Agent as
secured party, as the Agent shall have requested in order to perfect the
security interests and other Liens

 

38

--------------------------------------------------------------------------------


 

created pursuant to the Pledge Agreement as amended by the amendment thereto
referred to above;

 

(xviii)                   Satisfactory reports of UCC, tax lien, judgment and
litigation searches conducted by a search firm reasonably acceptable to the
Agent with respect to the Collateral being added to the Pledge Agreement, the
Borrower and each New Loan Party that is becoming a Pledgor, such searches to be
conducted where the Property is located and where any UCC Financing Statements
will be filed; and

 

(xix)                           Such other documents, agreements and instruments
as the Agent on behalf of the Lenders may reasonably request.

 


SECTION 5.2.                                RELEASE OF PROPERTIES.


 

From time to time the Borrower may request, upon not less than ten (10) Business
Days prior written notice to the Agent, that a Borrowing Base Property be no
longer considered a Borrowing Base Property, which release (the “Property
Release”) shall be effected by the Agent if the Agent determines all of the
following conditions are satisfied as of the date of such Property Release:

 

(a)                                  No Default or Event of Default exists or
will exist immediately after giving effect to such Property Release and the
reduction in the Borrowing Base by reason of the release of such Property;

 

(b)                                 The Borrower repays the Loans attributable
to the applicable Borrowing Base Property Sub-Facility relating to such Property
Release; and

 

(c)                                  The Borrower shall have delivered to the
Agent a Borrowing Base Certificate and Compliance Certificate demonstrating on a
proforma basis, and the Agent shall have determined to its satisfaction, that
the outstanding principal balance of the Loans will not exceed the Borrowing
Base after giving effect to such request and any prepayment to be made and/or
the acceptance of any Property as an additional or replacement Borrowing Base
Property to be given concurrently with such request and that the Parent and the
Borrower will be in compliance with the covenants set forth in Section 9.1. of
the Existing Credit Agreement after giving effect to the Property Release.

 

The Agent agrees to execute, at the Borrower’s sole cost and expense, such
documents and instruments as the Borrower may reasonably request to effect and
evidence a Property Release.

 


SECTION 5.3.                                FREQUENCY OF CALCULATIONS OF
BORROWING BASE.


 

Initially, the Borrowing Base shall be the amount set forth as such in the
Borrowing Base Certificate delivered under Section 6.1. Thereafter, the
Borrowing Base shall be the amount set forth as such in any Borrowing Base
Certificate delivered from time to time under Article V. or Article IX. Any
increase in the Borrowing Base Value of a Borrowing Base Property shall become
effective as of the next determination of the Borrowing Base Value as provided
in this Section.

 

39

--------------------------------------------------------------------------------


 


ARTICLE VI. CONDITIONS PRECEDENT


 


SECTION 6.1.                                CONDITIONS PRECEDENT TO
EFFECTIVENESS OF AGREEMENT.


 

The effectiveness of this Agreement and obligation of the Lenders to make the
initial Loans on the Effective Date is subject to the following conditions
precedent:

 

(a)                                  The Agent shall have received each of the
following, in form and substance satisfactory to the Agent:

 

(i)                                     Counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Notes executed by the Borrower, payable to
each Lender and complying with the applicable provisions of Section 2.8.;

 

(iii)                               The Guaranty executed by the Parent and each
Property Owner existing as of the Effective Date;

 

(iv)                              The Pledge Agreement executed by the Borrower
and the Pledgors;

 

(v)                                 An opinion of the general counsel of the
Parent and the Loan Parties, addressed to the Agent and the Lenders, addressing
the matters set forth in Exhibit I;

 

(vi)                              An opinion of Alston & Bird, LLP, counsel to
the Agent, and addressed to the Agent and the Lenders, addressing the
enforceability of the Loan Documents and such matters as the Agent shall
reasonably request;

 

(vii)                           A certificate of incumbency signed by the
Secretary or Assistant Secretary of the Parent with respect to each of the
officers of the Parent authorized to execute and deliver on behalf of the Parent
and the Borrower the Loan Documents to which the Parent or the Borrower is a
party and to execute and deliver (or make by telephone in the case of Notices of
Conversion or Continuation) on behalf of the Borrower Draw Requests, Notices of
Conversion and Notices of Continuation;

 

(viii)                        A certified copy (certified by the Secretary or
Assistant Secretary of the Parent) of all necessary action taken by the Parent
to authorize the execution, delivery and performance of the Loan Documents to
which either the Parent or the Borrower is a party;

 

(ix)                                The certificate or articles of
incorporation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
the Parent, the Borrower and each Loan Party, certified as of a recent date by
the Secretary of State of the State of formation of such Person;

 

(x)                                   A Certificate of Good Standing or
certificate of similar meaning with respect to the Parent, the Borrower and each
other Loan Party (and in the case of a

 

40

--------------------------------------------------------------------------------


 

limited partnership, the general partner of such Loan Party) issued as of a
recent date by the Secretary of State of the State of formation of each such
Person and, if the applicable Borrowing Base Property is located in a State
different than the State of formation of the applicable Loan Party, certificates
of qualification to transact business or other comparable certificates issued by
such Secretary of State (and any state department of taxation, as applicable) of
the State of the location of the applicable Borrowing Base Property;

 

(xi)                                Copies certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of the
Parent, the Borrower and each Loan Party of the by-laws of such Person, if a
corporation, the operating agreement, if a limited liability company, the
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity;

 

(xii)                             A certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such
Person authorized to execute and deliver the Loan Documents to which such Person
is a party;

 

(xiii)                          Copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of all corporate, partnership, member or other necessary action taken by each
Loan Party to authorize the execution, delivery and performance of the Loan
Documents to which such Person is a party;

 

(xiv)                         Such UCC Financing Statements naming the Borrower
and each Pledgor as debtor and the Agent as secured party, as the Agent shall
have requested in order to perfect the security interests and other Liens
created pursuant to the Pledge Agreement;

 

(xv)                            Satisfactory reports of UCC, tax lien, judgment
and litigation searches conducted by a search firm reasonably acceptable to the
Agent with respect to the Collateral, the Borrower, each Pledgor and each
Property Owner, such searches to be conducted where the Borrowing Base
Properties are located and where any UCC Financing Statements will be filed;

 

(xvi)                         Any Fees payable to the Agent, the Titled Agent
and the Lenders on or prior to the Effective Date;

 

(xvii)                      A Borrowing Base Certificate calculated as of the
Effective Date; and

 

(xviii)                   Such other documents, agreements, information and
instruments as the Agent on behalf of the Lenders may reasonably request; and

 

(b)                                 In the good faith judgment of the Agent and
the Lenders:

 

(i)                                     There shall not have occurred or become
known to the Agent or any of the Lenders any event, condition, situation or
status since the date of the information

 

41

--------------------------------------------------------------------------------


 

contained in the financial and business projections, budgets, proforma data and
forecasts concerning the Borrower and its Subsidiaries delivered to the Agent
and the Lenders prior to the Agreement Date that has had or could reasonably be
expected to result in a Material Adverse Effect;

 

(ii)                                  The Borrower and its Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Loan Party is a party
or by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party; and

 

(iii)                               There shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 


SECTION 6.2.                                ADDITIONAL CONDITIONS PRECEDENT TO
ALL LOANS.


 

The obligation of the Lenders to make any Loan is subject to the further
condition precedent that:

 

(a)                                  no Default or Event of Default shall exist
as of the date of the making of such Loans or would exist immediately after
giving effect thereto;

 

(b)                                 no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (i) result in a Material
Adverse Effect or (ii) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(c)                                  the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct on and as of the date of
the making of such Loans with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted hereunder.

 

Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding subsections (a), (b) and (c) (both as of the date of
the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent prior to the date of such Credit Event, as of the
date of the occurrence of such Credit Event). In addition, if such Credit

 

42

--------------------------------------------------------------------------------


 

Event is the making of a Loan, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made that all conditions
to the occurrence of such Credit Event contained in Article VI. have been
satisfied.

 


SECTION 6.3.                                INITIAL CONSTRUCTION REQUIREMENTS TO
MAKING OF LOANS UNDER A BORROWING BASE PROPERTY SUB-FACILITY.


 

The obligation of the Lenders to make the initial Loan to the Borrower under a
Borrowing Base Property Sub-Facility for a particular Borrowing Base Property is
subject to the condition precedent that the requirements of Section 5.1. and
6.2. have been satisfied and, in addition, shall have received each of the
following items in form and substance satisfactory to the Agent:

 

(a)                                  A completed Draw Request;

 

(b)                                 A certification made by the chief financial
officer or treasurer of the Parent made to Agent and Lenders in a form
acceptable to Agent regarding all hard and soft costs incurred or paid as of the
date of the Draw Request and all related invoices and supporting documentation
associated with any Soft Cost Advance or any Hard Cost Advance pursuant to
Section 2.1.(f).;

 

(c)                                  Fully executed copies of the Construction
Documents and Leases and any amendments not previously delivered to Agent; and

 

(d)                                 Such other papers, materials and documents
as the Agent may reasonably require with respect to the Construction.

 


SECTION 6.4.                                DELIVERIES FOR SUBSEQUENT LOANS FOR
BORROWING BASE PROPERTIES.


 

The obligation of the Lenders to make any Loan to the Borrower under a Borrowing
Base Property Sub-Facility following the initial Loan thereunder is subject to
the satisfaction of all items set forth in Sections 5.1., 6.2. and 6.3. above
and, in addition, the Agent shall have received each of the following items in
form and substance satisfactory to Agent:

 

(a)                                  A completed Draw Request;

 

(b)                                 A certification made by the chief financial
officer or treasurer of the Parent made to Agent and Lenders in a form
acceptable to Agent regarding all hard and soft costs incurred or paid (and not
reimbursed by proceeds from a prior draw) as of the date of the applicable Draw
Request, and detailing such costs incurred since the prior draw, and all related
invoices and supporting documentation associated with any Soft Cost Advance or
Hard Cost Advance pursuant to Section 2.1.(f).;

 

(c)                                  Copies of any amendments or modifications
to the Construction Documents and Leases since the prior draw;

 

(d)                                 Evidence of payment of any required
Supplemental Equity Deposit; and

 

43

--------------------------------------------------------------------------------


 

(e)                                  Such other items as the Agent may
reasonably require to establish the construction progress of such Construction
of Improvements for such Borrowing Base Property.

 


SECTION 6.5.                                DELIVERIES FOR FINAL DISBURSEMENTS.


 

The final disbursement to Borrower of any and all Loan proceeds previously
retained by the Lenders in connection with a Borrowing Base Property
Sub-Facility for a Borrowing Base Property shall be subject to the conditions
listed in Sections 5.1., 6.2., 6.3. and 6.4., and Agent shall advance to
Borrower the final disbursement for such Borrowing Base Property Sub-Facility
when the following conditions have been complied with to the satisfaction of the
Agent:

 

(a)                                  The Improvements have been fully completed
and equipped in accordance with the Plans and Specifications free and clear of
Liens and a Notice of Completion has been delivered to Agent;

 

(b)                                 The Borrower shall have furnished to the
Agent evidence of “all risks” casualty insurance in accordance with
Section 8.5.(f).;

 

(c)                                  If requested by the Agent, the Borrower
shall have delivered to the Agent a notice of title continuation indicating that
there has been no change in the status of title and no exceptions other than
Permitted Liens unless otherwise approved by the Agent; and

 

(d)                                 Such other items as the Agent may reasonably
require to establish the completion of the applicable Construction.

 


SECTION 6.6.                                CONDITIONS AS COVENANTS.


 

If the Lenders make any Loans prior to the satisfaction of any or all conditions
precedent set forth in Article VI., the Borrower shall nevertheless cause such
condition or conditions to be satisfied within five (5) Business Days after the
date of the making of such Loans.

 


ARTICLE VII. REPRESENTATIONS AND WARRANTIES


 


SECTION 7.1.                                REPRESENTATIONS AND WARRANTIES.


 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Parent and the Borrower represent and warrant to the Agent and
each Lender as follows:

 

(a)                                  Organization; Power; Qualification. Each of
the Parent, the Borrower and the other Loan Parties is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

 

44

--------------------------------------------------------------------------------


 

(b)                                 Ownership of Property Owners. Each of the
Property Owners is a Wholly Owned Subsidiary of the Borrower. Schedule 7.1.(b)
and any certificate delivered in accordance with Section 5.1.(d).(x). set forth
for each Property Owner and Pledgor (except the Borrower), (i) the jurisdiction
of organization of such Subsidiary, (ii) each Person holding any Equity
Interests in such Subsidiary, (iii) the nature of the Equity Interests held by
each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests, and (v) the Borrowing Base Properties held
by such Property Owner. Except as disclosed in such Schedule and any certificate
delivered in accordance with Section 5.1.(d).(x)., (i) the Borrower or a
Pledgor, as applicable, owns, free and clear of all Liens (other than Permitted
Liens), and has the unencumbered right to vote, all outstanding Equity Interests
in each Person shown to be held by it on such Schedule and (ii) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.

 

(c)                                  Authorization of Agreement, Etc. The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain the extensions of credit hereunder. The
Parent, the Borrower and each other Loan Party have the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the duly authorized officers of such Person
and each is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)                                 Compliance of Loan Documents with Laws, Etc.
The execution, delivery and performance of this Agreement, the Notes and the
other Loan Documents to which the Borrower or any other Loan Party is a party in
accordance with their respective terms and the borrowings and other extensions
of credit hereunder do not and will not, by the passage of time, the giving of
notice, or both:  (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Borrower or any other Loan
Party, or any indenture, agreement or other instrument to which the Borrower or
any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party.

 

(e)                                  Absence of Defaults. Neither the Parent,
the Borrower nor any other Loan Party is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, a determination of

 

45

--------------------------------------------------------------------------------


 

materiality, the satisfaction of any condition, or any combination of the
foregoing, would constitute, a default or event of default by the Parent, the
Borrower or any Subsidiary under any agreement (other than this Agreement) or
judgment, decree or order to which the Parent, the Borrower, any Subsidiary or
any other Loan Party is a party or by which the Parent, the Borrower or any
Subsidiary or other Loan Party or any of their respective properties may be
bound where such default or event of default could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(f)                                    Broker’s Fees. No broker’s or finder’s
fee, commission or similar compensation will be payable with respect to the
transactions contemplated hereby. No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Parent or any
of its Subsidiaries ancillary to the transactions contemplated hereby.

 

(g)                                 Accuracy and Completeness of Information. No
written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Parent, the Borrower, any
Subsidiary or any other Loan Party in connection with or relating in any way to
this Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Parent, the Borrower, any Subsidiary or any other Loan
Party or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading. All financial statements furnished to the Agent or
any Lender by, on behalf of, or at the direction of, the Parent, the Borrower,
any Subsidiary or any other Loan Party in connection with or relating in any way
to this Agreement, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods. All
financial projections and other forward looking statements prepared by or on
behalf of the Parent, the Borrower, any Subsidiary or any other Loan Party that
have been or may hereafter be made available to the Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. As of the
Effective Date, no fact is known to the Parent or the Borrower which has had, or
may in the future have (so far as the Parent or the Borrower can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Article VIII of the Existing Credit
Agreement or in such information, reports or other papers or data or otherwise
disclosed in writing to the Agent and the Lenders.

 

(h)                                 Properties. Each Property Owner has good,
marketable and legal title to, or a valid leasehold interest in the Borrowing
Base Property. Each of the Properties included in calculations of the Borrowing
Base satisfies all of the requirements contained in the definition of “Eligible
Property.”

 

(i)                                     Security Interests and Liens. The Pledge
Agreement creates, as security for the Obligations, a valid and enforceable,
perfected first priority security interest in and Lien on all of the Collateral,
in favor of the Agent for the benefit of the Lenders, and subject to no other
Liens other than Permitted Liens. Such security interest in and Lien on the
Collateral shall be superior to and prior to the rights of all third parties in
the Collateral, and, other than in connection with any future change in the name
of the Borrower or a Pledgor or the location in which the Borrower or a Pledgor
is organized or registered, no further recordings or filings are or will be

 

46

--------------------------------------------------------------------------------


 

required in connection with the creation, perfection or enforcement of such
security interest and Lien, other than the filing of continuation statements in
accordance with Applicable Law.

 

(j)                                     Existing Credit Agreement
Representations. Subject to Section 12.19, the Existing Credit Agreement
Representations are each true and correct on and as of the Agreement Date,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances not prohibited hereunder. The Existing Credit
Agreement Representations are hereby incorporated herein by reference and made
to the Agent and the Lenders on and as of the date of the making of the Loans as
if set forth herein in full together with the related definitions, except to the
extent that such representations and warranties expressly relate solely to an
earlier date.

 

(k)                                  No Material Adverse Change. Since December
31, 2007, there has been no material adverse change in the business, assets,
liabilities, financial condition, results of operations, business or prospects
of the Parent and its Subsidiaries taken as a whole. Each of the Parent, its
Subsidiaries and the other Loan Parties is Solvent.

 

(l)                                     Foreign Assets Control. To the best of
the Borrower’s knowledge after due inquiry, the Borrower, the Parent and each
Loan Party are not Persons with whom the Agent and the Lenders are restricted
from doing business under the regulations of OFAC (including, Sanctioned
Persons) or under any statute, executive order (including, the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action and is not engaged in any dealings or transactions or otherwise be
associated with such Persons.

 

(m)                               Environmental Proceedings. There are no
Environmental Proceedings and the Borrower has no knowledge of any threatened
Environmental Proceedings or any facts or circumstances which may give rise to
any future Environmental Proceedings.

 

(n)                                 Condemnation. (i) No condemnation of any
portion of the Borrowing Base Property, (ii) no condemnation or relocation of
any roadways abutting the Borrowing Base Property, and (iii) no proceeding to
deny access to the Borrowing Base Property from any point or planned point of
access to the Borrowing Base Property, has commenced or, to the best of the
Borrower’s knowledge, is contemplated by any Governmental Authority.

 

(o)                                 Itemization. The amounts set forth in the
budgets, including, without limitation, the applicable Total Development Budget,
present a full and complete itemization by category of all costs, expenses and
fees which the Borrower reasonably expects to pay or reasonably anticipates
becoming obligated to pay to complete the related Construction and operate the
related Borrowing Base Property (until such Borrowing Base Property achieves
breakeven operations). The Borrower is unaware of any other such costs, expenses
or fees which are material and are not covered by such Total Development Budget.

 

(p)                                 Violation. Neither the Construction of any
Improvements nor the use of any Borrowing Base Property when completed and the
contemplated accessory uses will violate (i) any Applicable Laws (including
subdivision, zoning, building, environmental protection and

 

47

--------------------------------------------------------------------------------


 

wetland protection laws), or (ii) any building permits, restrictions of record,
or agreements affecting the Borrowing Base Property or any part thereof. Neither
the zoning authorizations, approvals or variances nor any other right to
construct or to use the Borrowing Base Property is to any extent dependent upon
or related to any real estate other than the Borrowing Base Property. All
Governmental Approvals required for the Construction in accordance with the
Plans and Specifications have been obtained or will be obtained prior to the
initial funding from an applicable Borrowing Base Property Sub-Facility, except
for those approved by the Agent, and all Applicable Laws relating to the
Construction and operation of the Improvements have been complied with and all
permits and licenses required for the operation of the Borrowing Base Property
which cannot be obtained until the Construction is completed can be obtained if
the Improvements are completed in accordance with the Plans and Specifications.

 

(q)                                 Public Utilities. Each Borrowing Base
Property will have adequate water, gas and electrical supply, storm and sanitary
sewerage facilities, other required public utilities, fire and police
protection, and means of access between such Borrowing Base Property and public
highways; none of the foregoing will be foreseeably delayed or impeded by virtue
of any requirements under any Applicable Laws.

 

(r)                                    Public Roads and On-Site Parking. The
roads and other off-site work, if any, that are a part of each Borrowing Base
Property will be constructed and installed in accordance with the standards and
requirements of the state, county and local jurisdictions in which the Borrowing
Base Property is located and other requirements of law. Each Borrowing Base
Property currently has or will have upon completion of the Construction in
accordance with the Plans and Specifications, adequate roads, drives, curb cuts,
easements, sources of direct ingress and egress to public roads and adequate
parking on the land to permit the Construction of Improvements for a Borrowing
Base Property to be fully used and occupied for its intended purposes as
reflected in the information provided to the Agent pursuant to Section 5.1 and
sufficient to comply with the terms of all Leases and all zoning and land use
requirements of the jurisdiction in which the Borrowing Base Property is
located.

 

(s)                                  Hazardous Material. Except as disclosed by
the Borrower to the Agent in writing and to the Borrower’s knowledge after due
inquiry, (i) each Borrowing Base Property is in a clean, safe and healthful
condition, and, except for materials used in the ordinary course of
construction, maintenance and operation of such Borrowing Base Property, is free
of all Hazardous Material and is in compliance with all Applicable Laws
(including Environmental Laws); (ii) neither Borrower nor, to the best knowledge
of the Borrower, any other person or entity, has ever caused or permitted any
Hazardous Material to be placed, held, located or disposed of on, under, at or
in a manner to affect the Borrowing Base Property, or any part thereof, and the
Borrowing Base Property has never been used (whether by the Borrower or, to the
best knowledge of the Borrower, by any other person or entity) for any
activities involving, directly or indirectly, the use, generation, treatment,
storage, transportation, or disposal of any Hazardous Material; and (iii)
neither the Borrowing Base Property nor the Borrower is subject to any existing,
pending, or, to the best of the Borrower’s knowledge, threatened investigation
or inquiry by any Governmental Authority, and the Borrowing Base Property is not
subject to any remedial obligations under any applicable Laws pertaining to
health or the environment.

 

48

--------------------------------------------------------------------------------


 

(t)                                    Completion. When each Construction for an
applicable Borrowing Base Property is completed in accordance with the Plans and
Specifications, no building or other improvement will encroach upon any property
line, building line, setback line, side yard line or any recorded or visible
easement (or other easement of which the Borrower is aware or has reason to
believe may exist) with respect to such Borrowing Base Property.

 


SECTION 7.2.                                SURVIVAL OF REPRESENTATIONS AND
WARRANTIES, ETC.


 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any Subsidiary
or any other Loan Party to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Parent or the Borrower prior
to the Agreement Date and delivered to the Agent or any Lender in connection
with the underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower and the Parent in
favor of the Agent or any of the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date any new Borrowing Base Property becomes part of the
Borrowing Base, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.9. and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances not prohibited hereunder. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

 


ARTICLE VIII. AFFIRMATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Parent and the Borrower shall
comply with the following covenants:

 


SECTION 8.1.                                USE OF PROCEEDS.


 

The Borrower shall use the proceeds of the Loans to finance the construction
costs actually incurred with respect to Construction of Improvements on any
Borrowing Base Property and to the extent provided for in the Total Development
Budget. No part of the proceeds of any Loan will be used (a) for the purpose of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or (b) to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or Sanctioned Entity.

 

49

--------------------------------------------------------------------------------


 


SECTION 8.2.                                FURTHER ASSURANCES.


 

The Parent and the Borrower shall, at the Borrower’s cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further instruments, documents and certificates, and do and
cause to be done such further acts that may be reasonably necessary or advisable
in the reasonable opinion of the Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 


SECTION 8.3.                                CERTAIN COVENANTS OF EXISTING CREDIT
AGREEMENT.


 

(a)                                  Complying With Existing Credit Agreement
Covenants. Subject to Section 12.19, the Borrower will perform, comply with and
be bound by, for the benefit of the Agent and the Lenders, each of its
agreements, covenants and obligations contained in Articles VII (other than
Section 7.8. and Section 7.12. thereof), VIII (other than Section 8.3. thereof)
and IX of the Existing Credit Agreement, each of which (together with the
related definitions and ancillary and referenced provisions) is hereby
incorporated herein by reference.

 

(b)                                 Certifications. Financial statements
required to be delivered pursuant to Sections 8.1. and 8.2. of the Existing
Credit Agreement may be certified by the treasurer of the Parent, as well as the
chief financial officer or controller of the Parent. Such certifications shall
be made in the same manner as provided for in Sections 8.1. and 8.2. of the
Existing Credit Agreement.

 


SECTION 8.4.                                FOREIGN ASSETS CONTROL.


 

The Borrower and each Loan Party shall not be at any time a Person with whom the
Agent and the Lenders are restricted from doing business under the regulations
of OFAC (including, Sanctioned Persons) or under any statute, executive order
(including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and shall not engage in any dealings or
transactions or otherwise be associated with such Persons.

 


SECTION 8.5.                                CONSTRUCTION RELATED COVENANTS.


 

(a)                                  Construction of Improvements. The
Improvements shall be constructed and fully equipped in a good and workmanlike
manner with materials of high quality, strictly in accordance with the Plans and
Specifications, and such construction and equipping will be prosecuted with due
diligence and continuity in accordance with the Construction Schedule and fully
completed not later than the Completion Date. The Completion Date shall be
extended in writing by the Agent by the number of days resulting from any
Unavoidable Delay in the Construction of the Improvements on the Borrowing Base
Property (but under no circumstances shall the Agent be obligated to extend the
Completion Date beyond a date that is less than ninety (90) days prior to the
Termination Date), provided that the Agent shall not be obligated to grant any
such extension unless (i) the Borrower gives notice of such delay to the Agent
as soon as reasonably practicable upon learning of the event resulting in such
delay, and (ii) after giving effect to the consequences of such delay, the
available amount under the applicable Borrowing Base Property Sub-Facility and
all Project Equity is sufficient to complete the Construction in the sole
determination of the Agent.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Changes in Budgets. All material changes to
any budget, including any Total Development Budget, associated with a Borrowing
Base Property shall be subject to the written approval of the Agent, which
approval shall not be unreasonably withheld, conditioned or delayed. The Agent’s
approval of any budget or changes thereto shall not constitute a representation
or agreement of the Agent that all costs and expenses for a related Construction
of Improvements are accurate or properly reflected in such budget, the
responsibility therefore being solely with the Borrower.

 

(c)                                  Inspection by Agent. The Borrower will
cooperate with the Agent in arranging for inspections by representatives of the
Agent of the progress of any Construction from time to time including an
examination of (i) the Improvements, (ii) all materials to be used in such
Construction, (iii) all plans and shop drawings which are or may be kept at the
construction site, (iv) any contracts, bills of sale, statements, receipts or
vouchers in connection with such Improvements, (v) all work done, labor
performed, materials furnished in and about the Improvements, (vi) all books,
contracts and records with respect to such Improvements, and (vii) any other
documents relating to such Improvements or such Construction. The Borrower shall
cooperate with Agent or any of its agents to enable it to perform its functions
hereunder.

 

(d)                                 Liens.

 

(i)                                     Liens in General. Neither the Borrower
nor any of the Property Owners shall create, assume or suffer to exist any Lien
upon any Borrowing Base Property other than any Permitted Lien.

 

(ii)                                  Mechanics’ Liens and Contest Thereof. The
Borrower will not suffer or permit and the Borrower shall cause the Property
Owners to not suffer or permit any mechanics’ lien claims to be filed or
otherwise asserted against any Borrowing Base Property or any funds due to the
General Contractor, and will promptly discharge the same in case of the filing
of any claims for Lien or proceedings for the enforcement thereof, provided,
however, that the Borrower and/or the relevant Property Owner shall have the
right to contest in good faith and with reasonable diligence the validity of any
such Lien or claim provided that the Borrower posts a statutory lien bond which
removes such Lien from title to the Borrowing Base Property within thirty (30)
days of written notice by the Agent to the Borrower of the existence of the
Lien.  The Agent will not be required to make any further disbursements of the
proceeds of a Borrowing Base Property Sub-Facility if such mechanics’ lien
claims have not been removed within such thirty (30) day period. After such
thirty (30) day period, the Agent may also, at its option, restrict
disbursements to reserve sufficient sums to pay one hundred twenty-five percent
(125%) of the Lien.

 

(iii)                               Settlement of Mechanics’ Lien Claims. If the
Borrower and/or the relevant Property Owner shall fail promptly either (i) to
discharge any such Lien, or (ii) post a statutory lien bond in the manner
provided in Section 8.5.(d)., the Agent may, at its election (but shall not be
required to), procure the release and discharge of any such claim and any
judgment or decree thereon and, further, may in its sole discretion effect any
settlement or compromise of the same and any amounts so expended by the Agent or
Lenders, including premiums paid or security furnished in connection with the
issuance

 

51

--------------------------------------------------------------------------------


 

of any surety company bonds, shall be deemed to constitute disbursement of the
proceeds of the applicable Borrowing Base Property Sub-Facility. In settling,
compromising or discharging any claims for lien, the Agent shall not be required
to inquire into the validity or amount of any such claim.

 

(e)                                  Payment of Taxes. The Borrower shall or
shall cause the applicable Loan Party to pay all real estate taxes and
assessments and charges of every kind upon the Borrowing Base Property before
the same become delinquent, provided, however, that the Borrower or the
applicable Loan Party shall have the right to pay such tax under protest or to
otherwise contest any such tax or assessment, but only if (i) such contest has
the effect of preventing the collection of such taxes so contested and also of
preventing the sale or forfeiture of the Borrowing Base Property or any part
thereof or any interest therein and (ii) the Borrower has notified the Agent of
the Borrower’s intent to contest such taxes. If the Borrower or the applicable
Loan Party fails to commence such contest or, having commenced to contest the
same, shall thereafter fail to prosecute such contest in good faith or with due
diligence, or, upon adverse conclusion of any such contest, shall fail to pay
such tax, assessment or charge, the Agent may, at its election (but shall not be
required to), pay and discharge any such tax, assessment or charge, and any
interest or penalty thereon, and any amounts so expended by the Agent shall be
deemed to constitute disbursements of the applicable Borrowing Base Property
Sub-Facility.

 

(f)                                    Insurance. During Construction, the
Borrower shall cause insurance policies for a Borrowing Base Property to be
maintained in compliance with the “Ground-Up New Construction” insurance
requirements contained in Schedule 8.5.(f). at all times. Upon completion of
Construction and provided that the applicable Borrowing Base Property remains in
the Borrowing Base, the Borrower shall cause insurance policies for a Borrowing
Base Property to be maintained in compliance with “all risks” insurance policies
similar to (and with no material deviations from) “all risk” insurance policies
previously provided by the Borrower to and accepted by the Agent. The Agent has
approved the “all risks” insurance policies maintained as of the date hereof by
the Borrower for properties similar to Borrowing Base Properties. The Borrower
shall timely pay all premiums on all insurance policies required hereunder.

 

(g)                                 Appraisals. The Agent shall have the right
to obtain an Appraisal of the Borrowing Base Property if such Borrowing Base
Property remains in the Borrowing Base for more than twelve (12) months after
the shell completion of the Improvements for such Borrowing Base Property. The
Borrower shall cooperate with the Agent in this regard. The Borrower shall pay
for any such Appraisal upon the Agent’s request.

 

(h)                                 Lease. The Borrower shall or shall cause the
applicable Property Owner to not enter into, modify, amend, terminate or cancel
any Lease related to a particular Borrowing Base Property, without the prior
written approval of the Agent, which approval shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding anything contained herein to
the contrary, the Agent shall be deemed to have approved any Lease or amendment
thereto which (a) is on a standard lease form which has been approved by the
Agent, without material change, and (b) the tenant’s creditworthiness has been
reasonably approved by the Borrower; provided that the Agent is provided with a
copy of each such Lease promptly following its execution.

 

52

--------------------------------------------------------------------------------


 

(i)                                     Furnishing Notices. The Borrower shall
provide the Agent with copies of all notices pertaining to any Borrowing Base
Property and relating to a Material Adverse Effect received by the Borrower from
any Tenant, General Contractor, laborer, contractor, subcontractor, architect,
Governmental Authority or insurance company within seven (7) days after such
notice is received. Within fifteen (15) Business Days of the completion of the
shell of any Improvement for a Borrowing Base Property, Borrower shall notify
the Agent in writing of such completion. The Borrower shall provide the Agent
with a Notice of Completion upon the completion of all Construction for a
Borrowing Base Property contemplated by the Total Development Budget and related
Construction Documents within fifteen (15) Business Days of such completion.

 

(j)                                     Construction Contracts. The Borrower
will furnish the Agent promptly after execution thereof executed copies of all
Construction Documents that may not have been furnished at the time of the
initial Loan under the applicable Borrowing Base Property Sub Facility.

 

(k)                                  Correction of Defects. Within five (5) days
after the Borrower acquires knowledge of or receives notice of a defect in the
Improvements or any departure from the Plans and Specifications, or any other
requirement of this Agreement, the Borrower will commence to correct all such
defects and departures.

 

(l)                                     Hold Disbursements in Trust. The
Borrower shall receive and hold in trust for the sole benefit of the Agent and
the Lenders (and not for the benefit of any other person, including, but not
limited to, contractors or any subcontractors) all advances made hereunder
directly to the Borrower, for the purpose of paying costs of the Construction in
accordance with the applicable Total Development Budget. The Borrower shall use
the proceeds of the Loan solely for the payment of costs as specified in the
applicable Total Development Budget. The Borrower will pay all other costs,
expenses and fees relating to the acquisition, equipping, use and operation of
the applicable Borrowing Base Property.

 

(m)                               Supplemental Equity Deposit. The Borrower
shall make any required Supplemental Equity Deposit within ten (10) days of
written notice to the Borrower from the Agent of such requirement. No credit
enhancement items (i.e. letters of credit, certificates of deposit, depository
accounts, prospective rent, or other items of liquid collateral) securing any of
the Obligations of the Borrower shall be the source of such Supplemental Equity
Deposit.

 

(n)                                 Timely Payment of Costs. Except as provided
herein, the Borrower and the Property Owners shall pay when due all bills for
services or labor performed and materials supplied in connection with the
development of the Borrowing Base Property and the Construction of the
Improvements.

 

(o)                                 Existence, Etc. The Borrower shall cause
each of the Property Owners to (a) do or cause to be done all things necessary
to preserve and keep in full force and effect its existence; and (b) do or cause
to be done all things necessary to obtain, extend, preserve, renew and keep in
full force and effect the rights, licenses, permits, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
maintain and operate such business in substantially the manner in which it is
presently conducted and operated; comply in all material

 

53

--------------------------------------------------------------------------------


 

respects with all laws, rules, regulations and governmental orders (whether
Federal, state or local) applicable to the operation of such business whether
now in effect or hereafter enacted and with any and all other applicable laws,
rules, regulations and governmental orders; and at all times maintain, preserve
and protect all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times. The
Borrower shall cause the Property Owners to not incur any Indebtedness other
than that permitted or contemplated under this Agreement.

 


ARTICLE IX. INFORMATION


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower and the Parent shall
furnish to each Lender (or to the Agent if so provided below) at its Lending
Office:

 


SECTION 9.1.                                COMPLIANCE CERTIFICATE.


 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2. of the Existing Credit Agreement, and within five (5) Business Days of the
Agent’s request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit J (a “Compliance Certificate”) executed by
the chief financial officer or treasurer of each of the Parent and the Borrower:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Parent and the Borrower
were in compliance with the covenants contained in Section 9.1. of the Existing
Credit Agreement and (b) stating that, to the best of such Person’s knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure. Together with
each Compliance Certificate delivered in connection with quarterly or annual
financial statements, the Borrower and the Parent shall deliver a report, in
form and detail reasonably satisfactory to the Agent, setting forth a Statement
of Funds From Operations for the fiscal period then ending.

 


SECTION 9.2.                                OTHER INFORMATION.


 

(a)                                  Default. Notice of the occurrence of any
Default or Event of Default promptly upon a Responsible Officer of the Parent or
the Borrower obtaining knowledge thereof;

 

(b)                                 Borrowing Base Certificate. At the time the
financial statements are furnished pursuant to Sections 8.1. and 8.2. of the
Existing Credit Agreement, or within five (5) Business Days of request by the
Agent, a Borrowing Base Certificate setting forth the information to be
contained therein, as of the last day of such fiscal quarter. The Borrower shall
also deliver a Borrowing Base Certificate as required pursuant to
Section 5.2.(b);

 

54

--------------------------------------------------------------------------------


 

(c)                                  Rent Roll and Operating Summary. At the
time the financial statements are furnished pursuant to Sections 8.1. and 8.2.
of the Existing Credit Agreement, or within five (5) Business Days of request by
the Agent, an operating summary with respect to each Borrowing Base Property,
including, without limitation, a quarterly and year-to-date statement of NOI and
a leasing/occupancy status report together with a current rent roll for such
Borrowing Base Properties that are substantially complete and have Tenants in
occupancy and paying rent;

 

(d)                                 Lease Agreements. If not previously provided
to the Agent, at the time the financial statements are furnished pursuant to
Sections 8.1. and 8.2. of the Existing Credit Agreement, or within five
(5) Business Days of request by the Agent, all Leases and similar contracts,
including any amendments thereto, entered into with respect to each Borrowing
Base Property.

 

(e)                                  Patriot Act Information, Etc. From time to
time and promptly upon each request, (i) information identifying the Borrower as
a Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) and (ii) any information that
the Agent reasonably deems necessary from time to time in order to ensure
compliance with all Applicable Laws concerning money laundering and similar
activities;

 

(f)                                    Other Information. From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Parent, the Borrower, the Loan Parties or any of their
respective Subsidiaries as the Agent or any Lender may reasonably request.

 


ARTICLE X. DEFAULT


 


SECTION 10.1.                         EVENTS OF DEFAULT.


 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                  Default in Payment of Principal. The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans.

 

(b)                                 Default in Payment of Interest and Other
Obligations. The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations (other than those referenced in
Section 10.1.(a)) owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of five (5) Business Days.

 

(c)                                  Default in Performance. (i) The Parent or
the Borrower shall fail to perform or observe any term, covenant, condition or
agreement contained in Section 9.2.(a). and/or Section 8.3. that relates to
Section 7.13. of the Existing Credit Agreement as modified by Section 12.19.

 

55

--------------------------------------------------------------------------------


 

and/or Article IX of the Existing Credit Agreement as modified by Section 12.19.
or (ii) the Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section and in the case of this clause (ii) only such failure shall continue for
a period of thirty (30) days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or such Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Agent; provided that with respect to any failure to
complete any Construction by the applicable Completion Date in accordance with
Section 8.5.(a). the thirty (30) day grace period provided above shall in no
event apply if the application of such grace period would cause or would enable
the applicable Completion Date to extend beyond a date that is less than ninety
(90) days prior to the Termination Date.

 

(d)                                 Misrepresentations. Any written statement,
representation or warranty made or deemed made by or on behalf of the Parent,
the Borrower or any other Loan Party under this Agreement or under any other
Loan Document, or any amendment hereto or thereto, or in any other writing or
statement at any time furnished or made or deemed made by or on behalf of the
Borrower or any other Loan Party to the Agent or any Lender, shall at any time
prove to have been incorrect or misleading, in light of the circumstances in
which made or deemed made, in any material respect when furnished or made or
deemed made.

 

(e)                                  Voluntary Bankruptcy Proceeding. The
Parent, the Borrower, any Guarantor, any Pledgor, any Property Owner or any
Material Subsidiary shall:  (i) commence a voluntary case under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)                                    Involuntary Bankruptcy Proceeding. A case
or other proceeding shall be commenced against the Parent, the Borrower, any
Guarantor, any Pledgor, any Property Owner or any Material Subsidiary of the
Parent or the Borrower in any court of competent jurisdiction seeking: 
(i) relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or

 

56

--------------------------------------------------------------------------------


 

proceeding against the Parent, the Borrower, such Subsidiary or such other Loan
Party (including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.

 

(g)                                 Litigation; Enforceability. The Parent, the
Borrower, any Guarantor, any Subsidiary or any other Loan Party shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note or any other Loan Document or this Agreement, any
Note, the Guaranty or any other Loan Document shall cease to be in full force
and effect (except as a result of the express terms thereof).

 

(h)                                 Loan Documents. An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(i)                                     Existing Credit Agreement Default. An
Existing Credit Agreement Default (each Existing Credit Agreement Default being
hereby incorporated herein by reference) shall occur and remains uncured beyond
any applicable grace period.

 

(j)                                     Failure of Security. The Agent shall
cease to have a valid and perfected first priority security interest in any of
the Collateral for any reason other than the failure of the Agent to take any
action within its control.

 


SECTION 10.2.                         REMEDIES UPON EVENT OF DEFAULT.


 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                  Acceleration; Termination of Facilities.

 

(i)                                     Automatic. Upon the occurrence of an
Event of Default specified in Sections 10.1.(e) or 10.1.(f), (A)(i) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding and (ii) all of the other Obligations of the Borrower, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable by the Borrower without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower and (B) all of the Commitments and the
obligation of the Lenders to make Loans shall all immediately and automatically
terminate.

 

(ii)                                  Optional. If any other Event of Default
shall exist, the Agent shall, at the direction of the Requisite Lenders: 
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding and (2) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly

 

57

--------------------------------------------------------------------------------


 

waived by the Borrower and (B) terminate the Commitments and the obligation of
the Lenders to make Loans hereunder.

 

(b)                                 Loan Documents. The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

(c)                                  Applicable Law. The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

 

(d)                                 Appointment of Receiver. To the extent
permitted by Applicable Law, the Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Parent, the
Borrower and their respective Subsidiaries, without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Parent, the
Borrower and their respective Subsidiaries and to exercise such power as the
court shall confer upon such receiver.

 


SECTION 10.3.                         REMEDIES UPON DEFAULT.


 

Upon the occurrence of a Default specified in Sections 10.1.(e) or 10.1.(f), the
Commitments shall immediately and automatically terminate.

 


SECTION 10.4.                         ALLOCATION OF PROCEEDS.


 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)                                  amounts due to the Agent in respect of fees
and expenses due under Section 12.2.;

 

(b)                                 amounts due to the Lenders in respect of
fees and expenses due under Section 12.2., pro rata in the amount then due each
Lender;

 

(c)                                  payments of interest on all other Loans, to
be applied for the ratable benefit of the Lenders;

 

(d)                                 payments of principal of all other Loans, to
be applied for the ratable benefit of the Lenders;

 

(e)                                  amounts due the Agent and the Lenders
pursuant to Sections 11.8. and 12.9.;

 

58

--------------------------------------------------------------------------------


 

(f)                                    payments of all other Obligations and
other amounts due and owing by the Borrower and the other Loan Parties under any
of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

(g)                                 any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 


SECTION 10.5.                         PERFORMANCE BY AGENT.

 

If the Parent or the Borrower shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, and such failure has continued
after the expiration of any cure or grace period set forth herein, the Agent
may, after notice to the Parent or the Borrower, perform or attempt to perform
such covenant, duty or agreement on behalf of the Parent or the Borrower. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

 


SECTION 10.6.                         RIGHTS CUMULATIVE.


 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 


ARTICLE XI. THE AGENT


 


SECTION 11.1.                         AUTHORIZATION AND ACTION.


 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender,

 

59

--------------------------------------------------------------------------------


 

upon the request of such Lender, a copy of any certificate or notice furnished
to the Agent by the Borrower, any Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders (or all of the Lenders if explicitly
required under any other provision of this Agreement), and such instructions
shall be binding upon all Lenders and all holders of any of the Obligations;
provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the Agent
shall not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders have so directed the Agent to exercise such right or remedy.

 


SECTION 11.2.                         AGENT’S RELIANCE, ETC.


 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.

 

60

--------------------------------------------------------------------------------


 


SECTION 11.3.                         NOTICE OF DEFAULTS.


 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender,
the Parent or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.”  If any Lender (excluding the Lender which is
also serving as the Agent) becomes aware of any Default or Event of Default, it
shall promptly send to the Agent such a “notice of default.”  Further, if the
Agent receives such a “notice of default”, the Agent shall give prompt notice
thereof to the Lenders.

 


SECTION 11.4.                         KEYBANK AS LENDER.

 

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity. KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Parent, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Parent or the Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders. The Lenders acknowledge that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.

 


SECTION 11.5.                         APPROVALS OF LENDERS.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Parent and the Borrower in respect of the matter or issue to be resolved, and
(d) shall include the Agent’s recommended course of action or determination in
respect thereof. Each Lender shall reply promptly, but in any event within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the Loan Documents) of receipt of such communication. Except as
otherwise provided in this Agreement, unless a Lender shall give written notice
to the Agent that it specifically objects to the recommendation or determination
of the Agent (together with a written explanation of the reasons behind such
objection) within the applicable time period for reply (which shall be no less
than ten (10) Business Days), such Lender shall be deemed to have conclusively
approved of or consented to such recommendation or determination.

 

61

--------------------------------------------------------------------------------


 


SECTION 11.6.                         LENDER CREDIT DECISION, ETC.

 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent or the
Borrower, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender. Each Lender acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Agent, any other Lender or counsel to the Agent, or any of their respective
officers, directors, employees and agents, and based on the financial statements
of the Parent, the Borrower, the Subsidiaries or any other Affiliate thereof,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the Loan Parties, the Subsidiaries of the Parent and
the Borrower and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates. Each Lender acknowledges that the
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.

 


SECTION 11.7.                         COLLATERAL MATTERS.


 

(a)                                  The Agent is authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Loan Documents which may be necessary to perfect
and maintain perfected the Liens upon the Collateral granted pursuant to any of
the Loan Documents.

 

(b)                                 The Lenders hereby authorize the Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Agent upon any Collateral (i) upon termination of this Agreement in accordance
with Section 12.10.; or (ii) as required or permitted by Section 5.2. Upon
request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority

 

62

--------------------------------------------------------------------------------


 

to release particular types or items of Collateral pursuant to this Section or
any other applicable provision of any of the other Loan Documents.

 

(c)                                  Upon any sale and transfer of Collateral
which is expressly permitted pursuant to the terms of this Agreement, and upon
at least five (5) Business Days’ prior written request by the Borrower, the
Agent shall (and is hereby irrevocably authorized by all of the Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to the Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the Agent shall not be required to execute any such document on terms which,
in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty; and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Borrower or any Loan Party in respect of) all interests retained by the
Borrower or any Subsidiary, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral. In the
event of any sale or transfer of Collateral, or any foreclosure with respect to
any of the Collateral, the Agent shall be authorized to deduct all of the
expenses reasonably incurred by the Agent from the proceeds of any such sale,
transfer or foreclosure.

 

(d)                                 The Agent shall have no obligation
whatsoever to the Lenders or to any other Person to assure that the Collateral
exists or is owned by any Loan Party or is cared for, protected or insured or
that the Liens granted to the Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agent in this
Section or in any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Agent’s own interest in the Collateral as one of the Lenders and that
the Agent shall have no duty or liability whatsoever to the Lenders, except to
the extent found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the Agent’s gross negligence or willful
misconduct.

 


SECTION 11.8.                         INDEMNIFICATION OF AGENT.


 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage (determined at
the time any such claim is made), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Agent (in its capacity as
Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or if the Agent fails to follow
the written direction of the Requisite Lenders (or all of the Lenders if
expressly required hereunder) unless such failure

 

63

--------------------------------------------------------------------------------


 

results from the Agent following the advice of counsel to the Agent of which
advice the Lenders have received notice. Without limiting the generality of the
foregoing but subject to the preceding proviso, each Lender agrees to reimburse
the Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees of the counsel(s) of the
Agent’s own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

 


SECTION 11.9.                         SUCCESSOR AGENT.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for gross negligence or willful misconduct
upon 30-day’s prior written notice by all Lenders (other than the Lender then
acting as Agent). Upon any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
and its affiliates as a successor Agent). If no successor Agent shall have been
so appointed in accordance with the immediately preceding sentence, and shall
have accepted such appointment, within thirty (30) days after the resigning
Agent’s giving of notice of resignation or the giving of notice of the removal
of the Agent, then the resigning or removed Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be a commercial bank having total combined
assets of at least $50,000,000,000; provided, the resigning or removed Agent
shall continue to serve as Agent until such time as a successor Agent shall have
accepted such appointment. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents; provided, however, such retiring Agent
shall not be relieved from any obligations arising prior to its discharge the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or from the failure by the Agent to follow the written direction of the
Requisite Lenders (or all of the

 

64

--------------------------------------------------------------------------------


 

Lenders if expressly required hereunder) unless such failure results from the
Agent following the advice of counsel to the Agent of which advice the Lenders
have received notice. After any Agent’s resignation or removal hereunder as
Agent, the provisions of this Article XI. shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
the Loan Documents.

 


SECTION 11.10.                  TITLED AGENT.


 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Arranger”, “Syndication Agent”
and “Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

 


ARTICLE XII. MISCELLANEOUS


 


SECTION 12.1.                         NOTICES.


 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Parent:

 

Corporate Office Properties Trust

6711 Columbia Gateway Drive, Suite 300

Columbia, Maryland 21046

Attention: General Counsel

Telephone Number:               (443) 285-5400

Telecopy Number:                      (443) 285-7650

 

If to the Borrower:

 

Corporate Office Properties, L.P.

6711 Columbia Gateway Drive, Suite 300

Columbia, Maryland 21046

Attention: General Counsel

Telephone Number:               (443) 285-5400

Telecopy Number:                      (443) 285-7650

 

65

--------------------------------------------------------------------------------


 

If to the Agent:

 

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:  John C. Scott

Telephone:                                    (216) 689-5986

Telecopy:                                           (216) 689-4997

 

with a copy to:

 

KeyBank National Association

800 Superior Avenue

Cleveland, Ohio  44114

Attn:  REC Services

Telephone:                                    (216) 828-7512

Telecopy:                                           (216) 828-7523

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Questionnaire;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received or
when receipt is refused. Neither the Agent nor any Lender shall incur any
liability to the Borrower (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to any other Person.

 


SECTION 12.2.                         EXPENSES.


 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan

 

66

--------------------------------------------------------------------------------


 

Documents (including due diligence expenses and travel expenses relating to
closing), and the consummation and administration of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and costs and expenses in connection with the use of
Intralinks, Inc. or other similar information transmission systems in connection
with the Loan Documents, (b) to pay or reimburse the Agent, and the Lenders for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(c) to pay, and indemnify and hold harmless the Agent, and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document; and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent, and the Lenders for all their costs and expenses incurred
in connection with any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including the reasonable fees and disbursements
of counsel to the Agent and any Lender, whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the Agent,
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.

 


SECTION 12.3.                         SETOFF.


 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.

 


SECTION 12.4.                         LITIGATION; JURISDICTION; OTHER MATTERS;
WAIVERS.


 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT
AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF

 

67

--------------------------------------------------------------------------------


 

ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE
RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE PARENT, THE BORROWER, THE AGENT
AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.
THE PARENT, THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, AND THE TERMINATION OF THIS AGREEMENT.

 


SECTION 12.5.                         SUCCESSORS AND ASSIGNS.


 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither the Parent nor the
Borrower may not assign or otherwise transfer any of their respective rights or
obligations under this Agreement without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

 

(b)                                 Each Lender shall have the right to assign,
transfer, sell, negotiate, pledge or otherwise hypothecate this Agreement and
any of its rights and security hereunder and under the other Loan Documents to
any other Eligible Assignee with the prior written consent of the Agent and with
the prior written consent of the Borrower, which consents by the Agent and the
Borrower shall not be unreasonably withheld, conditioned or delayed (provided
that no consent of the Borrower shall be required if the Eligible Assignee is
also a Lender or if an Event of

 

68

--------------------------------------------------------------------------------


 

Default then exists) and no consent of the Agent or the Borrower shall be
required if the Eligible Assignee is also a Lender; provided, however, that
(i) the parties to each such assignment shall execute and deliver to the Agent,
for its approval and acceptance, an Assignment and Acceptance Agreement,
(ii) each such assignment shall be of a constant, and not a varying, percentage
of the assigning Lender’s rights and obligations under this Agreement, (iii) if
the potential assignee is not already a Lender hereunder, at least ten (10) days
prior to the date of the assignment, the potential assignee shall deliver to the
Agent the fully completed Patriot Act and OFAC forms attached as Exhibit K
hereto and such other information as Agent shall require to successfully
complete the Agent’s Patriot Act Customer Identification Process and OFAC Review
Process, (iv) unless the Agent and, so long as no Event of Default exists, the
Borrower otherwise consent, the aggregate amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment shall in no
event be less than $10,000,000, (v) the Agent shall receive from the assigning
Lender a processing fee of $3,500, and (vi) if the assignment is less than the
assigning Lender’s entire Commitment, the assigning Lender must retain at least
a $10,000,000 Commitment. The Agent may designate any Eligible Assignee
accepting an assignment of a specified portion of the Loan to be a Co-Agent, an
“Arranger” or similar title, but such designation shall not confer on such
Eligible Assignee the rights or duties of the Agent. Upon such execution,
delivery, approval and acceptance, and upon the effective date specified in the
applicable Assignment and Acceptance Agreement, (x) the Eligible Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder and
under the other Loan Documents, and the Borrower hereby agrees that all of the
rights and remedies of Lenders in connection with the interest so assigned shall
be enforceable against the Borrower by an Eligible Assignee with the same force
and effect and to the same extent as the same would have been enforceable but
for such assignment, and (y) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance Agreement,
relinquish its rights and be released from its obligations hereunder and
thereunder.

 

(c)                                  By executing and delivering an Assignment
and Acceptance Agreement, the assigning Lender thereunder and the Eligible
Assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) except as provided in such Assignment and Acceptance
Agreement, such assigning Lender and the Agent make no representation or
warranty and assume no responsibility with respect to any statements, warranties
or representations made in or in connection with this Agreement or any other
Loan Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document or any other
instrument or document furnished in connection therewith; (ii) such assigning
Lender and the Agent make no representation or warranty and assume no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished in connection
therewith; (iii) such Eligible Assignee confirms that it has received a copy of
this Agreement together with such financial statements, Loan Documents and other
documents and information as it has deemed appropriate to make its own
independent credit analysis and decision to enter into the Assignment and
Acceptance Agreement and to become a Lender hereunder; (iv) such Eligible

 

69

--------------------------------------------------------------------------------


 

Assignee will, independently and without reliance upon the Agent, the assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time continue to make its own independent credit
decisions in taking or not taking action under this Agreement; (v) such Eligible
Assignee appoints and authorizes the Agent to take such action as the Agent on
its behalf and to exercise such powers under. this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto; and (vi) such
Eligible Assignee agrees that it will perform in accordance with their terms all
of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(d)                                 The Agent shall maintain a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and shall
record in its records the name and address of each Lender and the Commitment of
such Lender from time to time. The Borrower, the Agent and the Lenders may treat
each entity whose name is so recorded as a Lender hereunder for all purposes of
this Agreement. In the case of any assignment by a Lender, within five
(5) Business Days after its receipt of written notice of such assignment, the
Borrower, at its own expense, shall, if requested by the applicable Lender,
execute and deliver to the Agent in exchange for the surrendered Note or Notes a
new Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Acceptance Agreement
and, if any assigning Lender has retained a Commitment hereunder, a new Note to
the order of such assigning Lender in an amount equal to the Commitment retained
by it hereunder. Such new Note or Notes, if any, shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note or Notes and shall be dated the effective date of such Assignment and
Acceptance.

 

(e)                                  Upon receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender and an Eligible Assignee,
the Agent shall, if such Assignment and Acceptance Agreement has been properly
completed and consented to if required herein, accept such Assignment and
Acceptance Agreement, and record the information contained therein in its
records, and the Agent shall give prompt written notice thereof to the Borrower
(provided that neither the Agent nor the Lenders shall be liable for any failure
to give such notice).

 

(f)                                    The Borrower shall use reasonable efforts
to cooperate with the Agent and each Lender in connection with the assignment of
interest under this Agreement or the sale of participations herein.

 

(g)                                 Anything in this Agreement to the contrary
notwithstanding, and without the need to comply with any of the formal or
procedural requirements of this Agreement, including this Section, any Lender
may at any time and from time to time pledge and assign all or any portion of
its rights under all or any of the Loan Documents to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from its
obligations hereunder or increase the Borrower’s or any other Loan Party’s
obligations hereunder. To facilitate any such pledge or assignment, the Agent
shall, at the request of such Lender, enter into a letter agreement with the
Federal Reserve Bank in, or substantially in, the form of the exhibit to
Appendix C to the Federal Reserve Bank of New York Operating Circular No. 12, or
other applicable form.

 

70

--------------------------------------------------------------------------------


 

(h)                                 Anything in this Agreement to the contrary
notwithstanding, any Lender may assign all or any portion of its rights and
obligations under this Agreement to another branch or affiliate of such Lender
without first obtaining the approval of any Agent or the Borrower, provided that
(i) such Lender remains liable hereunder unless the Borrower and the Agent shall
otherwise agree, (ii) at the time of such assignment such Lender is not a
Defaulting Lender, (iii) such Lender gives the Agent and the Borrower at least
fifteen (15) days prior written notice of any such assignment; (iv) the parties
to each such assignment execute and deliver to the Agent an Assignment and
Acceptance Agreement, and (v) the Agent receives from the assigning Lender a
processing fee of $1,500.

 

(i)                                     Each Lender shall have the right,
without the consent of the Borrower, to sell participations to one or more
Eligible Assignees (each a “Participant”) in or to all or a portion of its
rights and obligations under the Loan Documents; provided, however, that
(i) such Lender’s obligations under this Agreement (including without limitation
its Commitment to the Borrower hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
with regard to any and all payments to be made under this Agreement and (iv) the
holder of any such participation shall not be entitled to voting rights under
this Agreement or the other Loan Documents (but such holder may contract with
the Lender selling such Eligible Assignee its interest in such Lender’s share of
the Loan as to voting of such Lender’s interest under Section 12.6.(b), but not
under any other section of this Agreement; provided that any such agreement by a
Lender shall bind only such Lender alone and not the Borrower, the other Lenders
or the Agent).

 

(j)                                     No Eligible Assignee of any rights and
obligations under this Agreement shall be permitted to subassign such rights and
obligations. No Participant in any rights and obligations under this Agreement
shall be permitted to sell subparticipations of such rights and obligations.

 

(k)                                  Each of the Parent and the Borrower
acknowledges and agrees that the Lenders may provide to any Eligible Assignee or
Participant originals or copies of this Agreement, any other Loan Document and
any other documents, instruments, certificates, opinions, insurance policies,
letters of credit, reports, requisitions and other material and information of
every nature or description, and may communicate all oral information, at any
time submitted by or on behalf of any Loan Party or received by any Lender in
connection with the Loan Documents or with respect to any Loan Party; provided
that prior to any such delivery or communication, such Eligible Assignees or
Participants shall agree to preserve the confidentiality of any of the foregoing
to the same extent that such Lender agreed to preserve such confidentiality. In
order to facilitate assignments to Eligible Assignees and sales to Eligible
Assignees, the Borrower shall execute such further documents, instruments or
agreements as the Lenders may reasonably require; provided, that the Borrower
shall not be required (i) to execute any document or agreement which would
decrease its rights, or increase its obligations, relative to those set forth in
this Agreement or any of the other Loan Documents (including financial
obligations, personal recourse, representations and warranties and reporting
requirements), or (ii) to expend more than incidental sums of money or
incidental administrative time for which it does not receive

 

71

--------------------------------------------------------------------------------


 

reasonable reimbursement in order to comply with any requests or requirements of
any Lender in connection with such assignment or sale arrangement.

 


SECTION 12.6.                         AMENDMENTS.


 

(a)                                  Except as otherwise expressly provided in
this Agreement, any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, and any term
of this Agreement or of any other Loan Document may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any terms of this Agreement or such other Loan Document or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).

 

(b)                                 Notwithstanding the foregoing, without the
prior written consent of each Lender adversely affected thereby, no amendment,
waiver or consent shall do any of the following:

 

(i)                                     increase the Commitments of the Lenders
(except for any increase in the Commitments effectuated pursuant to
Section 2.11.) or subject the Lenders to any additional obligations;

 

(ii)                                  reduce the principal of, or interest rates
that have accrued or that will be charged on the outstanding principal amount
of, any Loans or other Obligations;

 

(iii)                               reduce the amount of any Fees payable
hereunder or postpone any date fixed for payment thereof;

 

(iv)                              modify the definition of the term “Termination
Date” (except as contemplated under Section 2.9.) or otherwise postpone any date
fixed for any payment of any principal of, or interest on, any Loans or any
other Obligations (including the waiver of any Default or Event of Default as a
result of the nonpayment of any such Obligations as and when due);

 

(v)                                 amend or otherwise modify the provisions of
Section 3.2.;

 

(vi)                              modify the definition of the term “Requisite
Lenders” or otherwise modify in any other manner the number or percentage of the
Lenders required to make any determinations or waive any rights hereunder or to
modify any provision hereof, including without limitation, any modification of
this Section 12.6. if such modification would have such effect;

 

(vii)                           except in connection with any Property Release
pursuant to Article V., release the Guarantor from its obligations under the
Guaranty or release any of the Collateral;

 

(viii)                        amend or otherwise modify the provisions of
Section 10.4.; or

 

72

--------------------------------------------------------------------------------


 

(ix)                                increase the number of Interest Periods
permitted with respect to Loans under Section 2.3.

 

(c)                                  No amendment, waiver or consent, unless in
writing and signed by the Agent, in such capacity, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Agent under this Agreement or any of the other Loan Documents.

 

(d)                                 No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

 


SECTION 12.7.                         NONLIABILITY OF AGENT AND LENDERS.


 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Parent or the Borrower and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Parent, the
Borrower, any Subsidiary of the Parent or the Borrower or any other Loan Party.
Neither the Agent nor any Lender undertakes any responsibility to the Borrower
or the Parent to review or inform the Borrower or the Parent of any matter in
connection with any phase of the Borrower’s or the Parent’s business or
operations.

 


SECTION 12.8.                         CONFIDENTIALITY.


 

The Agent and each Lender shall use reasonable efforts to assure that
information about the Borrower, the Parent, the other Loan Parties and other
Subsidiaries of the Parent and the Borrower, and the Properties thereof and
their operations, affairs and financial condition, not generally disclosed to
the public, which is furnished to the Agent or any Lender pursuant to the
provisions of this Agreement or any other Loan Document, is used only for the
purposes of this Agreement and the other Loan Documents and shall not be
divulged to any Person other than the Agent, the Lenders, and their respective
agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower and the
Parent, but in any event the Agent and the Lenders may make disclosure: (a) to
any of their respective affiliates (provided such affiliates shall agree to keep
such information confidential in accordance with the terms of this
Section 12.8.); (b) as reasonably requested by any bona fide Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or

 

73

--------------------------------------------------------------------------------


 

participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings; (d) to the Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon the Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section actually known to such Lender to be such a breach or (y) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than the Parent, the Borrower or any Affiliate. Notwithstanding the
foregoing, the Agent and each Lender may disclose any such confidential
information, upon notice to the Borrower or any other Loan Party, to the extent
practicable (provided, that, any failure by the Agent or any Lender to give such
notice to the Borrower or any Loan Party shall not subject the Agent or any
Lender to any liability which may arise from such failure to give notice), to
Governmental Authorities in connection with any regulatory examination of the
Agent or such Lender or in accordance with the regulatory compliance policy of
the Agent or such Lender.

 


SECTION 12.9.                         INDEMNIFICATION.


 

(a)                                  The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Agent, each of the Lenders, any
affiliate of the Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
reasonable fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of such Sections 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby, including, without
limitation, any act or failure to act by any Person arising from or resulting
from the construction, use, occupancy or operation of any Borrowing Base
Property or any act or omission relating thereto; (ii) the making of any Loans
hereunder; (iii) any actual or proposed use by the Borrower of the proceeds of
the Loans; (iv) the Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and their respective Subsidiaries;
(vii) the fact that the Agent and the Lenders are material creditors of the
Borrower

 

74

--------------------------------------------------------------------------------


 

and are alleged to influence directly or indirectly the business decisions or
affairs of the Parent, the Borrower and their respective Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any Subsidiary that violates a sanction
enforced by the OFAC; or (x) any violation or non-compliance by the Parent, the
Borrower or any Subsidiary of any Applicable Law (including any Environmental
Law) including, but not limited to, any Indemnity Proceeding commenced by
(A) the Internal Revenue Service or state taxing authority or (B) any
Governmental Authority or other Person under any Environmental Law, including
any Indemnity Proceeding commenced by a Governmental Authority or other Person
seeking remedial or other action to cause the Parent, the Borrower or their
respective Subsidiaries (or its respective properties) (or the Agent and/or the
Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

 

(b)                                 The Borrower’s indemnification obligations
under this Section 12.9. shall apply to all Indemnity Proceedings arising out
of, or related to, the foregoing whether or not an Indemnified Party is a named
party in such Indemnity Proceeding. In this regard, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents). This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Parent, the Borrower or any Subsidiary, any shareholder of the
Parent, the Borrower or any Subsidiary (whether such shareholder(s) are
prosecuting such Indemnity Proceeding in their individual capacity or
derivatively on behalf of the Borrower or the Parent), any account debtor of the
Parent, the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower in writing of the commencement of
any Indemnity Proceeding; provided, however, that the failure to so notify the
Borrower shall not relieve the Borrower from any liability that it may have to
such Indemnified Party pursuant to this Section 12.9.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Parent, the Borrower and/or any Subsidiary.

 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined

 

75

--------------------------------------------------------------------------------


 

by a court of competent jurisdiction that such Indemnified Party is not so
entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower. No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrower is required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrower has provided evidence reasonably satisfactory to
such Indemnified Party that the Borrower has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)                                    If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)                                 The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any other of their obligations set
forth in this Agreement or any other Loan Document to which it is a party.

 


SECTION 12.10.                              TERMINATION; SURVIVAL.


 

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.12., 4.1., 4.4., 12.2. and 12.9. and any other
provision of this Agreement and the other Loan Documents, and the provisions of
Section 12.4., shall continue in full force and effect and shall protect the
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising before such termination as
well as, in the case of Sections 11.8., 12.4. and 12.9., after such termination
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

 

76

--------------------------------------------------------------------------------


 


SECTION 12.11.                              SEVERABILITY OF PROVISIONS.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 


SECTION 12.12.                              GOVERNING LAW.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 


SECTION 12.13.                              COUNTERPARTS.


 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 


SECTION 12.14.                              OBLIGATIONS WITH RESPECT TO LOAN
PARTIES.


 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 


SECTION 12.15.                              LIMITATION OF LIABILITY.


 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Parent and the Borrower hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Parent or the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. Each of the
Parent and the Borrower hereby waives, releases, and agrees not to sue the Agent
or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.

 


SECTION 12.16.                              ENTIRE AGREEMENT.


 

This Agreement, the Notes and the other Loan Documents referred to herein embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior,

 

77

--------------------------------------------------------------------------------


 

contemporaneous, or subsequent oral agreements or discussions of the parties
hereto. There are no oral agreements among the parties hereto.

 


SECTION 12.17.                              CONSTRUCTION.


 

The Agent, the Borrower, the Parent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, the Borrower, the Parent
and each Lender.

 


SECTION 12.18.                              PATRIOT ACT.


 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.

 


SECTION 12.19.                              EXISTING CREDIT AGREEMENT
PROVISIONS.


 

(a)                                  Notwithstanding any provision of any Loan
Document to the contrary, the Borrower, the Parent, the Agent and the Lenders
hereby agree that on or after the Agreement Date any amendment to, or waiver of,
(i) the Existing Credit Agreement Representations, (ii) the Existing Credit
Agreement Defaults or (iii) the covenants from the Existing Credit Agreement
referred to in Section 8.3., which has been consented to by the Requisite
Lenders, shall be deemed to be incorporated herein by reference and shall become
effective hereunder when such amendment or waiver becomes effective thereunder,
without any further action necessary by the Borrower, the Guarantors, the Agent
or the Lenders. Any such amendment or waiver shall be effective only in the
specific instance and for the specific purpose for which given. The Borrower
agrees to provide promptly the Agent and each Lender with a copy of such
amendment or waiver.

 

(b)                                 The Existing Credit Agreement
Representations, the Existing Credit Agreement Defaults and the covenants from
the Existing Credit Agreement referred to in Section 8.3. incorporated herein by
reference and any definitions or other terms or provisions of the Existing
Credit Agreement incorporated herein by reference, will be deemed to continue in
effect for the benefit of the Agent and the Lenders until this Agreement has
terminated in accordance with its terms, including, without limitation, whether
or not the Existing Credit Agreement remains in effect or whether or not the
Existing Credit Agreement is amended, restated or terminated after the date
hereof. For purposes of the Existing Credit Agreement Representations and the
covenants from the Existing Credit Agreement referred to in Section 8.3.,
(i) references in the provisions of the Existing Credit Agreement incorporated
herein by reference to:  (A) the “Borrower” shall refer to the Borrower; (B) 
the “Agent,” “Lenders” and “Lender” shall refer to the Agent, the Lenders and a
Lender, respectively; (C)  “Material Adverse Effect” shall refer to a Material
Adverse Effect; (D) ”Loan Party” shall refer to the Loan Party;
(E) ”Obligations” shall refer to Obligations; (F) ”Agreement Date” shall refer
to Agreement Date; (G) ”Default” and

 

78

--------------------------------------------------------------------------------


 

“Event of Default” shall refer to Default and Event of Default, respectively;
and (H) ”Lien” and “Permitted Lien” shall refer to Lien and Permitted Lien,
respectively; and (ii) the terms “Agreement,” “hereto” and “hereof” when used in
the provisions of the Existing Credit Agreement incorporated herein by
referenced shall refer to this Agreement.

 

[Signatures on Following Pages]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Construction Loan
Agreement to be executed by their authorized officers all as of the day and year
first above written.

 

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

By:

Corporate Office Properties Trust,
its sole general partner

 

 

 

 

 

 

 

 

By:

/s/ Stephen E. Riffee

 

 

 

Name: Stephen E. Riffee

 

 

 

Title: Executive Vice President

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Stephen E. Riffee

 

 

Name:

Stephen E. Riffee

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

KEYBANC CAPITAL MARKETS, INC.,

 

as Arranger

 

 

 

 

 

 

 

By:

/s/ Jay Johns

 

Name:

Jay Johns

 

Title:

Director

 

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent and

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ John Scott

 

Name:

John Scott

 

Title:

Vice President

 

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent

 

and as Lender

 

 

 

 

 

 

 

By:

/s/ Deborah A. Thebaud

 

Name:

Deborah A. Thebaud

 

Title:

Senior Vice President

 

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

MANUFACTURERS AND TRADERS TRUST

 

COMPANY, as Documentation Agent and as

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Lind

 

Name:

Matthew Lind

 

Title:

Vice President

 

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

CITIZENS BANK OF PENNSYLVANIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kellie Anderson

 

Name:

Kellie Anderson

 

Title:

Senior Vice President

 

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Casey Foulks

 

Name:

Casey Foulks

 

Title:

Vice President

 

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

COMMERCE BANK, NA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian J. Gormley

 

Name:

Brian J. Gormley

 

Title:

Vice President

 

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Timothy P. Gleeson

 

Name:

Timothy P. Gleeson

 

Title:

Vice President

 

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Kerri Raines

 

Name:

Kerri Raines

 

Title:

Vice President

 

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Construction Loan Agreement with

Corporate Office Properties, L.P.]

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Gregory T. Horstman

 

Name:

Gregory T. Horstman

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Commitment Amount

 

KeyBank National Association

 

$

38,333,333.34

 

Bank of America, N.A.

 

$

38,333,333.33

 

Manufacturers and Traders Trust Company

 

$

38,333,333.33

 

Citizens Bank of Pennsylvania

 

$

25,000,000.00

 

Wachovia Bank, National Association

 

$

25,000,000.00

 

SunTrust Bank

 

$

20,000,000.00

 

PNC Bank, National Association

 

$

15,000,000.00

 

Commerce Bank, NA

 

$

15,000,000.00

 

Regions Bank

 

$

10,000,000.00

 

TOTAL

 

$

225,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of May 2, 2008, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons, each a “Guarantor”
and collectively, the “Guarantors”) in favor of (a) KEYBANK NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Construction Loan Agreement dated as of May 2, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Construction Loan Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Officer Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Agent, and the other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Construction Loan Agreement, the Agent and the Lenders
have agreed to make available to the Borrower certain financial accommodations
on the terms and conditions set forth in the Construction Loan Agreement;

 

WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Construction Loan Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Agent and the Lenders on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lenders to extend
credit to the Borrower, the Guarantors hereby guarantee to the Agent and the
Lenders the prompt and full payment and performance of the indebtedness and
obligations described below in this Guaranty (collectively called the
“Guaranteed Obligations”), this Guaranty being upon the following terms and
conditions:

 

1.             Guaranty of Payment. Each Guarantor hereby absolutely,
irrevocably and unconditionally guaranties the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following:  (a) all indebtedness and

 

D-1

--------------------------------------------------------------------------------


 

obligations owing by the Borrower to any Lender or the Agent under or in
connection with the Construction Loan Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans, and
the payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender or the Agent thereunder or in connection therewith;
(b) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations. This Guaranty covers the
Guaranteed Obligations, whether presently outstanding or arising subsequent to
the date hereof, including all amounts advanced by Lenders in stages or
installments and all amounts readvanced by the Lenders. The Guaranteed
Obligations shall include, by way of illustration and not limitation, compliance
with any Environmental Laws and indemnification of the Agent and the Lenders
against any loss, claim, damage or liability arising out of, or with respect to,
Hazardous Materials located on, or affecting all or any portion of the Borrowing
Base Properties. The liability of the Guarantors with respect to Hazardous
Materials and compliance with Environmental Laws with respect to a particular
Borrowing Base Property shall survive until the date that is the earlier of
(a) one (1) year after the date of the release of such Borrowing Base Property
from the Borrowing Base, if applicable, or (b) one (1) year after the repayment
of all of the Loans and Obligations. The guaranty of Guarantors as set forth in
this Section 1 is a continuing guaranty of payment and not a guaranty of
collection, and a debt of each Guarantor for its own account. Accordingly, none
of the Lenders or the Agent shall be obligated or required before enforcing this
Guaranty against any Guarantor: (a)  to pursue any right or remedy any of them
may have against the Borrower or any other Person or commence any suit or other
proceeding against the Borrower or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower
or any other Person; or (c) to make demand of the Borrower or any other Person
or to enforce or seek to enforce or realize upon any collateral security held by
the Lenders or the Agent which may secure any of the Guaranteed Obligations.

 

2.             Guaranty of Performance. Each Guarantor additionally hereby
absolutely, unconditionally and irrevocably guarantees to the Agent and the
Lenders the timely performance of all other obligations of the Borrower under
all of the Loan Documents, including, without limiting the generality of the
foregoing, that:

 

(a)           all Improvements will be constructed in accordance with the Loan
Agreement and with the Plans and Specifications;

 

(b)           all Improvements will be completed, lien free, and ready for
occupancy, including delivery of any permits, certificates or governmental
approvals required by law or the Construction Loan Agreement, on or before the
required Completion Date required in the Construction Loan Agreement; and

 

(c)           Borrower will duly and punctually perform and observe all other
terms, covenants, and conditions of the Notes, the Construction Loan Agreement
and any other Loan Documents, whether according to the present terms thereof, at
any earlier or accelerated date or dates as provided therein, or pursuant to any
extension of time or to

 

D-2

--------------------------------------------------------------------------------


 

any change or changes in the terms, covenants, or conditions thereof now or
hereafter made or granted.

 

If any of such obligations of Borrower are not complied with, in any respect
whatsoever, and without the necessity of any notice from the Agent or any Lender
to any Guarantor, each Guarantor agrees to (i) assume all responsibility for the
completion of the Improvements and, at Guarantor’s own cost and expense, cause
the Improvements to be fully completed in accordance with the Plans and
Specifications and the Loan Documents; (ii) pay all bills in connection with the
construction of the Improvements; and (iii) indemnify and hold the Agent and the
Lenders harmless from any and all loss, cost, liability or expense that the
Lender may suffer by reason of any such non-compliance. The Agent and the
Lenders do not have and shall never have any obligation to complete the
Improvements or take any such action. The obligations and liability of each
Guarantor under this Section 2 shall not be limited or restricted by the
existence of (or any terms of) the guaranty of payment under Section 1.

 

Section 3.       Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
documents evidencing the same, regardless of any Applicable Law now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Agent or the Lenders with respect thereto. The liability of each Guarantor under
this Guaranty shall be absolute, irrevocable and unconditional in accordance
with its terms and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guaranteed Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guaranteed Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Construction Loan Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any Guaranteed
Obligations, or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, the
Construction Loan Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the Guaranteed Obligations or
any other instrument or agreement referred to therein or evidencing any
Guaranteed Obligations or any assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Construction Loan
Agreement, any of the other Loan Documents, or any other document, instrument or
agreement referred to therein or evidencing any Guaranteed Obligations or any
assignment or transfer of any of the foregoing;

 

(c)           any furnishing to the Agent or the Lenders of any security for the
Guaranteed Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;

 

(d)           any settlement or compromise of any of the Guaranteed Obligations,
any security therefor, or any liability of any other party with respect to the
Guaranteed Obligations, or any

 

D-3

--------------------------------------------------------------------------------


 

subordination of the payment of the Guaranteed Obligations to the payment of any
other liability of the Borrower or any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

(h)           any application of sums paid by the Borrower or any other Person
with respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

(j)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.       Action with Respect to Guaranteed Obligations. The Lenders and
the Agent may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guaranteed Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guaranteed Obligations or changing the
interest rate that may accrue on any of the Guaranteed Obligations; (b) amend,
modify, alter or supplement the Construction Loan Agreement or any other Loan
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any other Loan
Party or other Person liable in any manner for the payment or collection of the
Guaranteed Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower or any other Person; and (f) apply any sum, by whomsoever
paid or however realized, to the Guaranteed Obligations in such order as the
Lenders shall elect.

 

Section 5.       Representations and Warranties. Each Guarantor hereby makes to
the Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the
Existing Credit Agreement, the Construction Loan Agreement and the other Loan
Documents, as if the same were set forth herein in full.

 

D-4

--------------------------------------------------------------------------------


 

Section 6.       Covenants. Each Guarantor will comply with all covenants which
the Borrower is to cause such Guarantor to comply with under the terms of the
Construction Loan Agreement or any of the other Loan Documents.

 

Section 7.       Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.       Inability to Accelerate Loan. If the Agent and/or the Lenders
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guaranteed Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.       Reinstatement of Guaranteed Obligations. If claim is ever made
on the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guaranteed Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Construction Loan Agreement, any of the other Loan Documents, or any other
instrument evidencing any liability of the Borrower, and such Guarantor shall be
and remain liable to the Agent or such Lender for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Agent or such Lender.

 

Section 10.     Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guaranteed Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to any Guarantor on account of or
in respect of such subrogation rights or other claims or causes of action, such
Guarantor shall hold such amount in trust for the benefit of the Agent and the
Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Construction Loan Agreement or to be held by
the Agent as collateral security for any Guaranteed Obligations existing.

 

Section 11.     Payments Free and Clear. All sums payable by any Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any

 

D-5

--------------------------------------------------------------------------------


 

Taxes), and if any Guarantor is required by Applicable Law or by a Governmental
Authority to make any such deduction or withholding, such Guarantor shall pay to
the Agent and the Lenders such additional amount as will result in the receipt
by the Agent and the Lenders of the full amount payable hereunder had such
deduction or withholding not occurred or been required.

 

Section 12.     Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes the Agent and
each Lender, at any time during the continuance of an Event of Default, without
any prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender, or any
affiliate of the Agent or such Lender, to or for the credit or the account of
such Guarantor against and on account of any of the Guaranteed Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.     Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guaranteed Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guaranteed
Obligations have been indefeasibly paid in full.

 

Section 14.     Avoidance Provisions. It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of each Guarantor hereunder (or any other obligations of the
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guaranteed
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guaranteed Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such

 

D-6

--------------------------------------------------------------------------------


 

Guarantor hereunder (or any other obligations of such Guarantor to the Agent and
the Lenders), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.

 

Section 15.     Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or the
Lenders shall have any duty whatsoever to advise such Guarantor of information
regarding such circumstances or risks.

 

Section 16.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY OF THE GUARANTORS, THE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE AGENT AND THE GUARANTORS HEREBY WAIVES ITS RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY
COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY
HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
GUARANTORS, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH GUARANTOR, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION
OF THE AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG SUCH
GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS

 

D-7

--------------------------------------------------------------------------------


 

WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION
OF THIS GUARANTY.

 

Section 18.     Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guaranteed Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guaranteed Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error. The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.     Waiver of Remedies. No delay or failure on the part of the Agent
or any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.     Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guaranteed Obligations and the other
Obligations and the termination or cancellation of the Construction Loan
Agreement in accordance with its terms.

 

Section 21.     Successors and Assigns. Each reference herein to the Agent or
the Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guaranteed
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to any Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders may, in accordance with the applicable provisions of the
Construction Loan Agreement, assign, transfer or sell any Guaranteed Obligation,
or grant or sell participations in any Guaranteed Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying such Guarantor’s obligations hereunder. Subject to
Section 12.8. of the Construction Loan Agreement, each Guarantor hereby consents
to the

 

D-8

--------------------------------------------------------------------------------


 

delivery by the Agent or any Lender to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or such Guarantor. No Guarantor may assign or transfer
its obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

 

Section 22.     JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTEED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF THE OTHER GUARANTOR HEREUNDER.

 

Section 23.     Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Construction Loan Agreement), the Agent and each Guarantor.

 

Section 24.     Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.     Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Agent or any Lender at its respective address
for notices provided for in the Construction Loan Agreement, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties. Each such notice, request or other communication
shall be effective (i) if mailed, when received or when receipt is refused;
(ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26.     Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.     Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.     Limitation of Liability. Neither the Agent nor any Lender, nor
any affiliate, officer, director, employee, attorney, or agent of the Agent or
any Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Construction Loan Agreement or any of the
other Loan Documents. Each Guarantor hereby waives, releases, and agrees not to
sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in

 

D-9

--------------------------------------------------------------------------------


 

respect of any claim in connection with, arising out of, or in any way related
to, this Guaranty, the Construction Loan Agreement or any of the other Loan
Documents, or any of the transactions contemplated by Construction Loan
Agreement or financed thereby.

 

Section 29.     Definitions. (a) For the purposes of this Guaranty:

 

“Proceeding” means, with respect to any Guarantor, any of the following: (i) a
voluntary or involuntary case concerning such Guarantor shall be commenced under
the Bankruptcy Code of 1978, as amended; (ii) a custodian (as defined in such
Bankruptcy Code or any other applicable bankruptcy laws) is appointed for, or
takes charge of, all or any substantial part of the property of such Guarantor;
(iii) any other proceeding under any Applicable Law, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up or composition
for adjustment of debts, whether now or hereafter in effect, is commenced
relating to such Guarantor; (iv) such Guarantor is adjudicated insolvent or
bankrupt; (v) any order of relief or other order approving any such case or
proceeding is entered by a court of competent jurisdiction; (vi) such Guarantor
makes a general assignment for the benefit of creditors; (vii) such Guarantor
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; (viii) such Guarantor shall call
a meeting of its creditors with a view to arranging a composition or adjustment
of its debts; (ix) such Guarantor shall by any act or failure to act indicate
its consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by such Guarantor for the purpose of effecting
any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Construction Loan Agreement.

 

[Signature on Next Page]

 

D-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

 

 

By:  

 

 

 

Name:    

Stephen E. Riffee

 

 

Title:

Executive Vice President

 

 

 

[INSERT NAMES OF OTHER GUARANTORS]

 

 

 

 

 

Address for Notices for each Guarantor:

 

 

 

c/o Corporate Office Properties, L.P.

 

6711 Columbia Gateway Drive, Suite 300

 

Columbia, Maryland 21046

 

Attention: General Counsel

 

Telephone Number:

(443) 285-5400

 

Telecopy Number:

(443) 285-7650

 

D-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         , 20      ,
executed and delivered by                                             , a
                           (the “New Guarantor”), in favor of (a) KEYBANK
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Construction Loan Agreement dated as of May 2, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Construction Loan Agreement”), by and among CORPORATE OFFICE PROPERTIES, L.P.
(the “Borrower”), Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Agent, and the other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Construction Loan Agreement, the Agent and the Lenders
have agreed to make available to the Borrower certain financial accommodations
on the terms and conditions set forth in the Construction Loan Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Construction Loan Agreement, the New
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders;

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of May 2, 2008 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the Agent
and the Lenders and assumes all obligations of a “Guarantor” thereunder and
agrees to be bound thereby, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guaranteed Obligations (as defined in the Guaranty);

 

D-12

--------------------------------------------------------------------------------


 

(b)           makes to the Agent and the Lenders as of the date hereof each of
the representations and warranties contained in Section 5 of the Guaranty,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances not prohibited by the Guaranty, and agrees to
be bound by each of the covenants contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Construction Loan Agreement.

 

[Signatures on Next Page]

 

D-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

     Name:

 

 

 

     Title:

 

 

 

 

 

 

Address for Notices:

 

 

 c/o Corporate Office Properties, L.P.

 

 

6711 Columbia Gateway Drive, Suite 300

 

 

Columbia, Maryland 21046

 

 

Attention: General Counsel

 

 

Telephone Number:

(443) 285-5400

 

 

Telecopy Number:

(443) 285-7650

 

 

Accepted:

 

KEYBANK NATIONAL
ASSOCIATION, as Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-14

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of May 2, 2008, executed and delivered by each of
the undersigned and the other Persons who may become Pledgors hereunder pursuant
to the execution and delivery of a Pledge Agreement Supplement substantially in
the form of Annex 1 hereto (all of the undersigned each a “Pledgor” and
collectively, the “Pledgors”) in favor of (a) KEYBANK NATIONAL ASSOCIATION, in
its capacity as Agent (the “Agent”) for the Lenders under that certain
Construction Loan Agreement dated as of May 2, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Construction Loan
Agreement”), by and among Corporate Office Properties, L.P. (the “Borrower”),
Corporate Office Properties Trust, the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the
other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Construction Loan Agreement, the Agent and the Lenders
have agreed to make available to the Borrower certain financial accommodations
on the terms and conditions set forth in the Construction Loan Agreement; and

 

WHEREAS, each Pledgor’s execution and delivery of this Pledge Agreement is a
condition to the Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.  Pledge.  As collateral for the Secured Obligations (as defined in
Section 2 hereof), each Pledgor hereby pledges, hypothecates, assigns,
transfers, sets over and delivers unto the Agent, for its own benefit and for
the benefit of the Lenders, and grants to the Agent, for its own benefit and for
the benefit of the Lenders, a security interest in, all of its right, title and
interest in, to and under the following (collectively, the “Pledged
Collateral”):

 

(a)           the Pledged Interests;

 

(b)           all distributions to which such Pledgor shall at any time be
entitled in respect of the Pledged Interests;

 

(c)           all other payments due or to become due to such Pledgor in respect
of any Pledged Interest, whether under any Organizational Document, any other
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

 

G-1

--------------------------------------------------------------------------------


 

(d)           all of such Pledgor’s claims, rights, powers, privileges,
authority, puts, calls, options, security interests, liens and remedies, if any,
in respect of the Pledged Interests under any Organizational Document, other
agreement, at law or otherwise;

 

(e)           all of such Pledgor’s rights under any Organizational Document,
other agreement or at law to exercise and enforce any and every right, power,
remedy, authority, option and privilege of such Pledgor relating to any Pledged
Interests including any power to (i)  execute any instruments and to take any
and all other action on behalf of and in the name of such Pledgor in respect of
any Pledged Interests, (ii) exercise voting rights or make determinations,
(iii) exercise any election (including, but not limited to, election of
remedies), (iv) exercise any “put”, right of first offer or first refusal, or
other option, (v) exercise any right of redemption or repurchase, (vi) give or
receive any notice, consent, amendment, waiver or approval, (vii) demand,
receive, enforce, collect or receipt for any of the foregoing, (viii) enforce or
execute any checks, or other instruments or orders, (ix) file any claims and to
take any action in connection with any of the foregoing, or (x) otherwise act as
if such Pledgor were the absolute owner of such Pledged Interests and all rights
associated therewith;

 

(f)            all other property hereafter delivered in substitution for or in
addition to any of the foregoing;

 

(g)           all certificates and instruments representing or evidencing any of
the foregoing;

 

(h)           all other rights, titles, interests, powers, privileges and
preferences pertaining to any of the foregoing;

 

(i)            all products and proceeds of any of the foregoing; and

 

(j)            all cash, securities, interest, distributions, dividends, rights
and other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof.

 

Section 2.  Obligations Secured.  This Agreement is made, and the security
interest created hereby is granted to the Agent, for its own benefit and for the
benefit of the Lenders, to secure the prompt performance and payment in full of
the following (collectively, the “Secured Obligations”): (a)  all of the
Obligations; (b) all of the Pledgors’ obligations under this Agreement; and
(c) all reasonable costs and expenses incurred by the Agent, the Lenders or
their respective counsel in connection with the realization of the security for
which this Agreement provides, including, without limitation, all reasonable
attorney’s fees and reasonable costs and expenses of any proceedings to which
this Agreement may give rise.

 

Section 3.  Representations and Warranties.  Each Pledgor hereby represents and
warrants to the Agent and the Lenders as follows:

 

(a)           Validly Issued, etc.  All of the Pledged Interests have been duly
authorized and are validly issued.

 

G-2

--------------------------------------------------------------------------------


 

(b)           Title and Liens.  Such Pledgor is the sole legal and beneficial
owner of the Pledged Collateral pledged by it and none of the Pledged Collateral
is subject to any Lien.  No financing statement under the Uniform Commercial
Code of any jurisdiction which names any Pledgor as debtor or covers any of the
Pledged Collateral, or any other notice filed in the public records indicating
the existence of a Lien thereon, has been filed and is still effective in any
state or other jurisdiction, other than Uniform Commercial Code financing
statements filed in favor of the Agent, and no Pledgor has signed any such
financing statement or notice or any security agreement or other document
authorizing the filing of any such financing statement or notice, other than
Uniform Commercial Code financing statements filed in favor of the Agent for its
own benefit and for the benefit of the Lenders.

 

(c)           Name; Chief Executive Office.  The correct legal name of each
Pledgor is set forth in the signature pages to this Agreement.  The chief
executive office and principal place of business of each Pledgor is located at
6711 Columbia Gateway Drive, Suite 300, Columbia, Maryland 21046 and the
location of each Pledgor’s books and records relating to the Pledged Collateral
is 6711 Columbia Gateway Drive, Suite 300, Columbia, Maryland 21046.

 

Section 4.  Covenants.  Each Pledgor hereby unconditionally covenants and agrees
as follows:

 

(a)           No Liens; No Sale of Pledged Collateral.  Such Pledgor will not
create, assume, incur or permit or suffer to exist or to be created, assumed or
incurred, any Lien on any of the Pledged Collateral (or any interest therein),
nor, sell, lease, assign, transfer or otherwise dispose of all or any portion of
the Pledged Collateral (or any interest therein).

 

(b)           Change of Locations, Name, Etc.  Without giving the Agent at least
30 days’ prior written notice, such Pledgor will not change its name, identity,
state of organization, or structure.

 

Section 5.  Registration in Nominee Name, Denominations.  The Agent shall have
the right (in its sole and absolute discretion) to hold any Equity Interests
which are part of the Pledged Collateral in its own name as pledgee, the name of
its nominee (as Agent or as sub-agent) or the name of the Pledgor thereof,
endorsed or assigned in blank or in favor of the Agent.  Such Pledgor will
promptly give to the Agent copies of any notices or other communications
received by it with respect to any such Equity Interests constituting Pledged
Collateral registered in the name of such Pledgor.  The Agent shall at all times
have the right to request that each Issuer of any Pledged Collateral issue
certificates representing the Pledged Collateral and to exchange the
certificates representing such Pledged Collateral for certificates of smaller or
larger numbers of shares for any purpose consistent with this Agreement.

 

Section 6.  Voting Rights; Dividends, etc.

 

(a)           So long as no Event of Default shall have occurred and be
continuing:

 

(i)            each Pledgor shall be entitled to exercise any and all voting
and/or consensual rights and powers accruing to an owner of the Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
and conditions of this Agreement

 

G-3

--------------------------------------------------------------------------------


 

or any agreement giving rise to or otherwise relating to any of the Secured
Obligations; provided, however, that no Pledgor shall exercise, or refrain from
exercising, any such right or power if any such action would have a material
adverse effect on the value of such Pledged Collateral; and

 

(ii)           each Pledgor shall be entitled to retain and use any and all cash
distributions paid on the Pledged Collateral, but any and all equity and/or
liquidating distributions, other distributions in property, return of capital or
other distributions made on or in respect of Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests which are pledged hereunder or received in exchange for Pledged
Collateral or any part thereof or as a result of any merger, consolidation,
acquisition or other exchange of assets or on the liquidation, whether voluntary
or involuntary, of any Issuer, or otherwise, shall be and become part of the
Pledged Collateral pledged hereunder and, if received by such Pledgor, shall
forthwith be delivered to the Agent to be held as collateral subject to the
terms and conditions of this Agreement.

 

The Agent agrees to execute and deliver to each Pledgor, or cause to be executed
and delivered to such Pledgor, as appropriate, at the sole cost and expense of
such Pledgor, all such proxies, powers of attorney, dividend orders and other
instruments as such Pledgor may reasonably request for the purpose of enabling
such Pledgor to exercise the voting and/or consensual rights and powers which
such Pledgor is entitled to exercise pursuant to clause (i) above and/or to
receive the distributions and other amounts which such Pledgor is authorized to
retain pursuant to clause (ii) above.

 

(b)           Upon the occurrence of an Event of Default, all rights of the
Pledgors to exercise the voting and/or consensual rights and powers which the
Pledgors are entitled to exercise pursuant to subsection (a)(i) above and/or to
receive the distributions and other amounts which the Pledgors are authorized to
receive and retain pursuant to subsection (a)(ii) above shall cease, and all
such rights thereupon shall become immediately vested in the Agent, which shall
have, to the extent permitted by law, the sole and exclusive right and authority
to exercise such voting and/or consensual rights and powers which the Pledgors
shall otherwise be entitled to exercise pursuant to subsection (a)(i) above
and/or to receive and retain the distributions and other amounts which the
Pledgors shall otherwise be authorized to retain pursuant to subsection
(a)(ii) above.  Any and all money and other property paid over to or received by
the Agent pursuant to the provisions of this subsection (b) shall be retained by
the Agent as additional collateral hereunder and shall be applied in accordance
with the provisions of Section 9.  If any Pledgor shall receive any
distributions or other property which it is not entitled to receive under this
Section, such Pledgor shall hold the same in trust for the Agent and the
Lenders, without commingling the same with other funds or property of or held by
such Pledgor, and shall promptly deliver the same to the Agent upon receipt by
such Pledgor in the identical form received, together with any necessary
endorsements.

 

Section 7.  Event of Default Defined.  For purposes of this Agreement, “Event of
Default” shall mean any of the following events, whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any

 

G-4

--------------------------------------------------------------------------------


 

judgment or order of any court or any order, rule or regulation of any
governmental or nongovernmental body: (i)        the failure of any Pledgor to
comply with any of the terms and provisions of this Agreement; (ii) the
occurrence of an “Event of Default” as such term is defined in the Construction
Loan Agreement; or (iii) any action is taken by the issuer of any Pledged
Interests or the members or trustees thereof to amend or modify the
Organizational Documents in a manner that would adversely affect (A) the voting,
liquidation, preference, redemption or other similar rights of any holder of the
Pledged Interests or, (B) the Agent’s or the Lenders’ rights or remedies under
this Pledge Agreement.

 

Section 8.  Remedies upon Default.

 

(a)           In addition to any right or remedy that the Agent or any Lender
may have under the Construction Loan Agreement or any other Loan Document or
otherwise under applicable law, if an Event of Default shall have occurred, the
Agent may exercise any and all the rights and remedies of a secured party under
the Uniform Commercial Code as in effect in any applicable jurisdiction and may
otherwise sell, assign, transfer, endorse and deliver the whole or, from time to
time, any part of the Pledged Collateral at a public or private sale or on any
securities exchange, for cash, upon credit or for other property, for immediate
or future delivery, and for such price or prices and on such terms as the Agent
in its discretion shall deem appropriate.  The Agent shall be authorized at any
sale (if they deem it advisable to do so) to restrict the prospective bidders or
purchasers to Persons who will represent and agree that they are purchasing the
Pledged Collateral for their own account in compliance with the Securities Act
and upon consummation of any such sale the Agent shall have the right to assign,
transfer, endorse and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold.  Each purchaser at any sale of Pledged Collateral shall take
and hold the property sold absolutely free from any claim or right on the part
of any Pledgor, and each Pledgor hereby waives (to the fullest extent permitted
by applicable law) all rights of redemption, stay and/or appraisal which such
Pledgor now has or may at any time in the future have under any applicable law
now existing or hereafter enacted.  Each Pledgor agrees that, to the extent
notice of sale shall be required by applicable law, at least ten days’ prior
written notice to such Pledgor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification, but notice given in any other reasonable manner or at any other
reasonable time shall also constitute reasonable notification.  Such notice, in
case of public sale, shall state the time and place for such sale, and, in the
case of sale on a securities exchange, shall state the exchange on which such
sale is to be made and the day on which the Pledged Collateral, or portion
thereof, will first be offered for sale at such exchange.  Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Agent may fix and shall state in the notice or
publication (if any) of such sale.  At any such sale, the Pledged Collateral, or
portion thereof to be sold, may be sold in one lot as an entirety or in separate
parcels, as the Agent may determine in its sole and absolute discretion. 
Neither the Agent nor any Lender shall be obligated to make any sale of the
Pledged Collateral if it shall determine not to do so regardless of the fact
that notice of sale of the Pledged Collateral may have been given.  The Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  In case the sale of all or any
part of the Pledged Collateral is made

 

G-5

--------------------------------------------------------------------------------


 

on credit or for future delivery, the Pledged Collateral so sold may be retained
by the Agent until the sale price is paid by the purchaser or purchasers
thereof, but neither the Agent nor any Lender shall incur any liability to any
Pledgor in case any such purchaser or purchasers shall fail to take up and pay
for the Pledged Collateral so sold and, in case of any such failure, such
Pledged Collateral may be sold again upon like notice.  At any public sale made
pursuant to this Agreement, the Agent or any Lender, to the extent permitted by
applicable law, may bid for or purchase, free from any right of redemption, stay
and/or appraisal on the part of any Pledgor (all said rights being also hereby
waived and released to the extent permitted by applicable law), any part of or
all the Pledged Collateral offered for sale and may make payment on account
thereof by using any claim then due and payable to the Agent or any Lender from
any Pledgor as a credit against the purchase price, and the Agent and the
Lenders may, upon compliance with the terms of sale and to the extent permitted
by applicable law, hold, retain and dispose of such property without further
accountability to any Pledgor therefor.  For purposes hereof, a written
agreement to purchase all or any part of the Pledged Collateral shall be treated
as a sale thereof; the Agent shall be free to carry out such sale pursuant to
such agreement and no Pledgor shall be entitled to the return of any Pledged
Collateral subject thereto, notwithstanding the fact that after the Agent shall
have entered into such an agreement all Events of Default may have been remedied
or the Secured Obligations may have been paid in full as herein provided.  Each
Pledgor hereby waives any right to require any marshaling of assets and any
similar right.

 

(b)           In addition to exercising the power of sale herein conferred upon
it, the Agent shall also have the option to proceed by suit or suits at law or
in equity to foreclose this Agreement and sell the Pledged Collateral or any
portion thereof pursuant to judgment or decree of a court or courts having
competent jurisdiction.

 

(c)           The rights and remedies of the Agent and the Lenders under this
Agreement are cumulative and not exclusive of any rights or remedies which they
would otherwise have.

 

Section 9.  Application of Proceeds of Sale and Cash.  The proceeds of any sale
of the whole or any part of the Pledged Collateral, together with any other
moneys held by the Agent or any Lender under the provisions of this Agreement,
shall be applied in accordance with the Construction Loan Agreement.  The
Pledgor shall remain liable and will pay, on demand, any deficiency remaining in
respect of the Secured Obligations.

 

Section 10.  Agent Appointed Attorney-in-Fact.  Each Pledgor hereby constitutes
and appoints the Agent as the attorney-in-fact of such Pledgor with full power
of substitution either in the Agent’s name or in the name of such Pledgor to do
any of the following: (a) to perform any obligation of such Pledgor hereunder in
such Pledgor’s name or otherwise; (b) upon an Event of Default, to ask for,
demand, sue for, collect, receive, receipt and give acquittance for any and all
moneys due or to become due under and by virtue of any Pledged Collateral;
(c) to prepare, execute, file, record or deliver notices, assignments, financing
statements, continuation statements, applications for registration or like
papers to perfect, preserve or release the Agent’s security interest in the
Pledged Collateral or any of the documents, instruments, certificates and
agreements described in Section 13.(b); (d) to verify facts concerning the
Pledged Collateral in its own name or a fictitious name; (e) upon an Event of
Default, to endorse checks, drafts, orders and other instruments for the payment
of money payable to such Pledgor, representing any

 

G-6

--------------------------------------------------------------------------------


 

interest or dividend or other distribution payable in respect of the Pledged
Collateral or any part thereof or on account thereof and to give full discharge
for the same; (f) upon an Event of Default, to exercise all rights, powers and
remedies which such Pledgor would have, but for this Agreement, under the
Pledged Collateral; and (g) to carry out the provisions of this Agreement and to
take any action and execute any instrument (not taken or executed by such
Pledgor promptly upon the request of the Agent) which the Agent may deem
necessary or advisable to accomplish the purposes hereof, and to do all acts and
things and execute all documents in the name of the Pledgor or otherwise, deemed
by the Agent as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder.  Nothing herein
contained shall be construed as requiring or obligating the Agent or any Lender
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by it, or to present or file any claim or notice, or to
take any action with respect to the Pledged Collateral or any part thereof or
the moneys due or to become due in respect thereof or any property covered
thereby, and no action taken by the Agent or any Lender or omitted to be taken
with respect to the Pledged Collateral or any part thereof shall give rise to
any defense, counterclaim or offset in favor of any Pledgor or to any claim or
action against the Agent or any Lender.  The power of attorney granted herein is
irrevocable and coupled with an interest.

 

Section 11.  Reimbursement of Agent.  Each Pledgor agrees to pay upon demand to
the Agent the amount of any and all reasonable expenses, including the
reasonable fees disbursements and other charges of its counsel and of any
experts or agents, that the Agent may incur in connection with (a) the
administration of this Agreement, (b) the custody or preservation of, or any
sale of, collection from, or other realization upon, any of the Pledged
Collateral, (c) the exercise or enforcement of any of the rights of the Agent or
the Lenders hereunder, or (d) the failure by such Pledgor to perform or observe
any of the provisions hereof.  Any such amounts payable as provided hereunder
shall be Secured Obligations.

 

Section 12.  Further Assurances.  Each Pledgor shall, at its sole cost and
expense, take all action that may be necessary or desirable in the Agent’s sole
discretion, so as at all times to maintain the validity, perfection,
enforceability and priority of the Agent’s security interest in the Pledged
Collateral, or to enable the Agent or the Lenders to exercise or enforce their
respective rights hereunder, including without limitation (a) delivering to the
Agent, endorsed or accompanied by such instruments of assignment as the Agent
may specify, any and all chattel paper, instruments, letters of credit and all
other advices of guaranty and documents evidencing or forming a part of the
Pledged Collateral and (b) executing and delivering pledges, designations,
notices and assignments, in each case in form and substance satisfactory to the
Agent, relating to the creation, validity, perfection, priority or continuation
of the security interest granted hereunder.  Each Pledgor agrees to take, and
authorizes the Agent to take on such Pledgor’s behalf, any or all of the
following actions with respect to any Pledged Collateral as the Agent shall deem
necessary to perfect the security interest and pledge created hereby or to
enable the Agent to enforce its rights and remedies hereunder: (i) to register
in the name of the Agent any Pledged Collateral in certificated or
uncertificated form; (ii) to endorse in the name of the Agent any Pledged
Collateral issued in certificated form; and (iii) by book entry or otherwise,
identify as belonging to the Agent a quantity of securities or partnership
interests that constitutes all or part of the Pledged Collateral registered in
the name of the Agent.  Notwithstanding the foregoing, each Pledgor agrees that
Pledged Collateral which is not in certificated form or is

 

G-7

--------------------------------------------------------------------------------


 

otherwise in book-entry form shall be held for the account of the Agent.  Each
Pledgor hereby authorizes the Agent to file in all necessary and appropriate
jurisdictions (as determined by the Agent) one or more financing or continuation
statements (or any other document or instrument referred to in the immediately
preceding clause (b)) in the name of such Pledgor.  To the extent permitted by
applicable law, a carbon, photographic, xerographic or other reproduction of
this Agreement or any financing statement is sufficient as a financing
statement.  Any property comprising part of the Pledged Collateral required to
be delivered to the Agent pursuant to this Pledge Agreement shall be accompanied
by proper instruments of assignment duly executed by the Pledgors and by such
other instruments or documents as the Agent may reasonably request.

 

Section 13.  Securities Act.  In view of the position of any Pledgor in relation
to the Pledged Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act or any similar applicable law
hereafter enacted analogous in purpose or effect (such Act and any such similar
applicable law as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Collateral
permitted hereunder.  Each Pledgor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the Agent if
the Agent were to attempt to dispose of all or any part of the Pledged
Collateral in accordance with the terms hereof, and might also limit the extent
to which or the manner in which any subsequent transferee of any Pledged
Collateral could dispose of the same.  Similarly, there may be other legal
restrictions or limitations affecting the Agent in any attempt to dispose of all
or part of the Pledged Collateral in accordance with the terms hereof under
applicable Blue Sky or other state securities laws or similar applicable law
analogous in purpose or effect.  Each Pledgor recognizes that in light of the
foregoing restrictions and limitations the Agent may, with respect to any sale
of the Pledged Collateral, limit the purchasers to those who will agree, among
other things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof.  Each
Pledgor acknowledges and agrees that in light of the foregoing restrictions and
limitations, the Agent, in its sole and absolute discretion, may, in accordance
with applicable law, (a) proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and
(b) approach and negotiate with a single potential purchaser to effect such
sale.  Each Pledgor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, neither
the Agent nor any Lender shall incur any responsibility or liability for selling
all or any part of the Pledged Collateral in accordance with the terms hereof at
a price that the Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section will apply notwithstanding the
existence of public or private market upon which the quotations or sales prices
may exceed substantially the price at which the Agent sells. If such
registration statement is available at the time of disposing of any of the
Equity Interests contained in the Pledged Collateral, the Agent agrees to use
its reasonable best efforts to utilize such registration statement in connection
with the disposition.

 

G-8

--------------------------------------------------------------------------------


 

Section 14.  Investment Property.  The Pledgor shall not, and shall not allow
any issuer of any Pledged Collateral to elect that Pledged Interests except as
directed or requested by the Agent be securities governed by Article 8 of the
Uniform Commercial Code.  No issuer of any Pledged Collateral has made such an
election.

 

Section 15.  Indemnification.  Each Pledgor agrees to indemnify and hold the
Agent, each Lender and any Person controlling, controlled by, or under common
control with, the Agent or any Lender and any officer, attorney, director,
shareholder, agent or employee of the Agent or any Lender or any such Person
(each an “Indemnified Person”), harmless from and against any claim, loss,
damage, action, cause of action, liability, cost and expense or suit of any kind
or nature whatsoever (collectively, “Losses”), brought against or incurred by an
Indemnified Person, in any manner arising out of or, directly or indirectly,
related to or connected with this Agreement, including without limitation, the
exercise by the Agent or any Lender of any of its rights and remedies under this
Agreement or any other action taken by the Agent or any Lender pursuant to the
terms of this Agreement; provided, however, the Pledgor shall not be liable to
an Indemnified Person for any Losses to the extent that such Losses result from
the willful misconduct or gross negligence of such Indemnified Person.  The
Pledgor’s obligations under this section shall survive the termination of this
Agreement and the payment in full of the Secured Obligations.

 

Section 16.  Security Interest Absolute.  All rights of the Agent hereunder, the
grant of a security interest in the Pledged Collateral and all obligations of
the Pledgor hereunder, shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Note, any agreement with
respect to any of the Secured Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
the payment of, or in any other term of, all or any of the Secured Obligations,
or any other amendment or waiver of or any consent to any departure from any of
the documents, instruments or agreements evidencing any of the Secured
Obligations, (c) any exchange, release or nonperfection of any other collateral,
or any release or amendment or waiver of or consent to or departure from any
guaranty, for all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Pledgor in respect of the Secured Obligations or in respect of
this Agreement (other than the indefeasible payment in full of all the Secured
Obligations).

 

Section 17.  Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Pledged Collateral and shall remain in full
force and effect until it terminates in accordance with its terms.  The Pledgors
or the Agent hereby agree that the security interest created by this Agreement
in the Pledged Collateral shall not terminate and shall continue and remain in
full force and effect notwithstanding the transfer to the Pledgors or any person
designated by it of all or any portion of the Pledged Collateral.

 

Section 18.  No Waiver.  Neither the failure on the part of the Agent or any
Lender to exercise, nor the delay on its part in exercising any right, power or
remedy hereunder, nor any course of dealing between the Agent or any Lender and
any Pledgor shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, or remedy hereunder

 

G-9

--------------------------------------------------------------------------------


 

preclude any other or the further exercise thereof or the exercise of any other
right, power or remedy.

 

Section 19.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to the Pledgor at its address set forth below its signature
hereto, (b) to the Agent or any Lender at its respective address for notices
provided for in the Construction Loan Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received or when receipt is refused; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

 

SECTION 20.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 21.  Amendments.  No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

Section 22.  Binding Agreement; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Pledgor can assign this Agreement or any
interest herein or in the Pledged Collateral, or any part thereof, or any cash
or property held by the Agent or any Lender as collateral under this Agreement.

 

Section 23.  Termination.  Upon indefeasible payment in full of all of the
Secured Obligations, this Agreement shall terminate.  Upon termination of this
Agreement in accordance with its terms the Agent agrees to take such actions as
the Pledgors may reasonably request, and at the sole cost and expense of the
Pledgors, (a) to return the Pledged Collateral to the Pledgors, and (b) to
evidence the termination of this Agreement, including, without limitation, the
filing of any releases or any termination statements under the Uniform
Commercial Code.

 

Section 24.  Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

Section 25.  Headings.  Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

G-10

--------------------------------------------------------------------------------


 

Section 26.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute but one agreement.

 

Section 27.  Definitions.

 

(a)           As used herein, the following terms have the indicated meanings:

 

“Equity Interests” means all of the following: (a) all capital stock of any
corporation; (b) all partnership interests in any general or limited
partnership; (c) all membership interests in any limited liability company;
(d) all securities and equity interests or beneficial in any other form of legal
organization or entity.

 

“Event of Default” has the meaning set forth in Section 7.

 

“Issuer” means a Person which issued any Equity Interest that constitutes any
part of the Pledged Collateral.

 

“Organizational Documents” means any declaration of trust, operating agreement,
partnership agreement, by-laws, articles or certificate of incorporation,
articles of organization, certificate of limited partnership, or other similar
agreement or document.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Pledged Interests” means, with respect to each Pledgor, such Pledgor’s right,
title and interest Equity Interests of the Persons as described on Exhibit A,
whether now owned or hereafter acquired.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given to them in the Construction Loan Agreement.  Terms
which are defined in the New York Uniform Commercial Code have the meanings
given such terms therein.

 

[Signatures on Next Page]

 

G-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor has executed and delivered this Pledge
Agreement under seal as of this the date first written above.

 

 

[PLEDGORS]

 

 

 

 

 

By:

 

 

 

Stephen E. Riffee

 

 

Executive Vice President

 

 

 

 

Address for Notices for all Pledgors:

 

 

 

c/o Corporate Office Properties, L.P.

 

6711 Columbia Gateway Drive, Suite 300

 

Columbia, Maryland 21046

 

Attention: General Counsel

 

Telephone Number:

(443) 285-5400

 

Telecopy Number:

(443) 285-7650

 

G-12

--------------------------------------------------------------------------------


 

Exhibit A

 

Pledged Interests

 

Pledgor

 

Issuer

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-13

--------------------------------------------------------------------------------


 

FORM OF PLEDGE AGREEMENT SUPPLEMENT

 

THIS PLEDGE AGREEMENT SUPPLEMENT dated as of                       , 20      
(this “Supplement”) executed and delivered by
                                            , a                            (the
“New Pledgor”) in favor of KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, pursuant to that certain Construction Loan Agreement dated as of May 2,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Corporate Office Properties, L.P.
(the “Borrower”), Corporate Offices Properties Trust, the financial institutions
from time to time party thereto as “Lenders”, the Agent, and the other parties
thereto, the Lenders and the Agent have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Construction Loan Agreement;

 

WHEREAS, to secure obligations owning by certain parties under the Construction
Loan Agreement and the other Loan Documents, the Borrower and the other
“Pledgors” thereunder have executed and delivered that certain Pledge Agreement
dated as of May 2, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) in favor of the Agent and
the Lenders;

 

WHEREAS, it is a condition precedent to the continued extension of such
financial accommodations under the Construction Loan Agreement that the New
Pledgor execute this Supplement to become a party to the Pledge Agreement.

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Pledgor, the New Pledgor hereby agrees as follows:

 

Section 1.  Accession to Pledge Agreement; Grant of Security Interest.  The New
Pledgor agrees that it is a “Pledgor” under the Pledge Agreement and assumes all
obligations of a “Pledgor” thereunder, all as if the New Pledgor had been an
original signatory to the Pledge Agreement.  Without limiting the generality of
the foregoing, the New Pledgor hereby:

 

(a)           pledges to the Agent for its benefit and the benefit of the
Lenders, and grants to the Agent for its benefit and the benefit of the Lenders
a security interest in, all of the New Pledgor’s right, title and interest in,
to and under the Collateral, including the Equity Interests described on
Exhibit I attached hereto, as security for the Secured Obligations;

 

(b)           makes to the Agent and the Lenders as of the date hereof each of
the representations and warranties contained in Section 3 of the Pledge
Agreement, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances not prohibited by the Pledge
Agreement, and agrees to be bound by each of the covenants contained in the
Pledge Agreement, including without limitation, those contained in Section 4
thereof; and

 

G-14

--------------------------------------------------------------------------------


 

(c)           consents and agrees to each other provision set forth in the
Pledge Agreement.

 

SECTION 2.  GOVERNING LAW.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Pledge Agreement.

 

[Signatures on Next Page]

 

G-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has caused this Pledge Agreement Supplement
to be duly executed and delivered under seal by its duly authorized officers as
of the date first written above.

 

 

[NEW PLEDGOR]

 

 

 

 

 

By:

 

 

 

Stephen E. Riffee

 

 

Executive Vice President

 

 

 

 

Address for Notices:

 

 

 

c/o Corporate Office Properties, L.P.

 

6711 Columbia Gateway Drive, Suite 300

 

Columbia, Maryland 21046

 

Attention: General Counsel

 

Telephone Number:

(443) 285-5400

 

Telecopy Number:

(443) 285-7650

 

 

Accepted:

 

KEYBANK, NATIONAL ASSOCIATION, as
Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

G-16

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NOTE

 

$                                                                                                                                                                                                       
, 20

 

FOR VALUE RECEIVED, the undersigned, CORPORATE OFFICE PROPERTIES, L.P., a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of
                                         (the “Lender”), in care of KeyBank
National Association, as Agent (the “Agent”) at KeyBank National Association,
127 Public Square, 8th Floor, Cleveland, Ohio, or at such other address as may
be specified in writing by the Agent to the Borrower, the principal sum of
                                 AND         /100 DOLLARS
($                        ) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Loans made by the Lender to the Borrower under the
Construction Loan Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Construction Loan Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Construction Loan Agreement.

 

The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Construction Loan Agreement or hereunder in respect of
the Loans made by the Lender.

 

This Note is one of the Notes referred to in the Construction Loan Agreement
dated as of May 2, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the “Construction Loan Agreement”), by and among the
Borrower, Corporate Office Properties Trust, the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), the
Agent, and the other parties thereto.  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Construction Loan Agreement.

 

The Construction Loan Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments of Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5.(d) of the Construction Loan Agreement, this
Note may not be assigned by the Lender to any other Person.

 

H-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

 

 

By:

Corporate Office Properties Trust, its
general partner

 

 

 

 

 

By:

 

 

 

 

Stephen E. Riffee

 

 

 

Executive Vice President

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS

 

This Note evidences Loans made under the within-described Construction Loan
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of
Loan

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-3

--------------------------------------------------------------------------------